Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 1 of 60




           Exhibit A
      Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 2 of 60


                                                         EXECUTION VERSION




                        SHARE PURCHASE AGREEMENT

                                  by and among

                            BRIGHTS TAR ASIA LTD.,

                       HARVEST AR SOLUTIONS LIMITED,

                                TYLER MILLER

                                       and

                                  OMARELMI




                             Dated as of April 9, 2018




17660649-v 18
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 3 of 60




                                            TABLE OF CONTENTS


ARTICLE I     DEFINITIONS ...................................................................................................... 3
      1.1     Defined Tenns ...................................................................................................... 3
      1.2     Construction ........................................................... ;............................................ 12

ARTICLE II    PURCHASE AND SALE OF SHARES ............................................................. 13
      2.1     Purchase and Sale of Subject Securities ............................................................. 13
      2.2     Shareholder Loan ................................................................................................ 14
      2.3     Closing ..... '. .......................................................................................................... 14
      2.4     Transfer Taxes .................................................................................................... 15

ARTICLE III   REPRESENTATIONS AND WARRANTIES CONCERNING THE
              COMPANY AND ITS SUBSIDIARIES ............................................................ 15
     3.1      Organization ........................................................................................................ 15
     3.2      Authorization ...................................................................................................... 16
     3.3      No Conflict. ......................................................................................................... 16
     3.4      Consents and Approvals ..................................................................................... 16
     3.5      Capitalization ...................................................................................................... 17
     3.6      Absence of Certain Changes ............... ,............................................................... 18
     3.7      Title to Assets; Condition and Sufficiency of Assets ......................................... 20
     3.8      Real and Personal Property ................................................................................. 20
     3.9      Material Company Contracts .............................................................................. 21
     3.10     Compliance with Laws; Permits ......................................................................... 23
     3.11     Financial Statements ............................................................................ .'. .............23
     3.12     Absence of Undisclosed Liabilities .................................................................... 24
     3.13     Books and Records ............................................................................................. 24
     3.14     Litigation; Government Orders ........................................................................... 24
     3.15     Employee Matters ............................................................................................... 25
     3.16     Employment and Labor Matters ......................................................................... 27
     3.17     Personal Information ........................................................................................... 27
     3.18     Intellectual Property ............................................................................................ 28
     3.19     Tax Matters ......................................................................................................... 31
     3.20     Insurance ............................................................................................................. 33
     3.21     Compliance with Environmental Matters ........................................................... 33
     3.22     Inventory ............................................................................................................. 34
     3.23     Prohibited Payments ........................................................................................... 34
     3.24     Sanctions; Trade Controls .................................................................................. .35
     3.25     Transactions with Certain Persons ...................................................................... 35
     3.26     Bankluptcy and Insolvency ................................................................................. 36
     3.27     No Other Agreements ... :..................................................................................... 36
     3.28     Customers and Vendors ...................................................................................... 36
     3.29     Bank Accounts; Powers of Attomey ................................. ,................................ .37
     3.30     No Brokers .............................................................................. :........................... 37
     3.31     Accuracy of lnformation ..................................................................................... 37
     Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 4 of 60




ARTICLE N            REPRESENTATIONS AND WARRANTIES CONCERNING THE
                     SELLERS ............................................................................................................ 38
         4.1         No Conflict. ......................................................................................................... 38
         4.2         Consents and Approvals ..................................................................................... 38
         4.3         Bankruptcy and Insolvency ................................................................................. 38
         4.4         Ownership of Ordinary Shares ............................................................................ 38

ARTICLE V            REPRESENTATIONS AND WARRANTIES OF THE BUYER ..................... 39
         5.1         Organization ........................................................................................................ 39
         5.2         Authorization ...................................................................................................... 39
         5.3         No Conflict. ......................................................................................................... 39
         5.4         Consents and Approvals ..................................................................................... 40
         5.5         No Brokers .......................................................................................................... 40

ARTICLE VI           COVENANTS .................................................................................................... 40
         6.1         Reasonable Best Efforts and Consents .............................................................. .40
         6.2         Publicity .............................................................................................................. 40
         6.3         Termination of Certain Agreements; Release .................... :............................... .41
         6.4         Transition ............................................................................................................ 41
         6.5         Confidentiality .................................................................................................... 42
         6.6         Use of Intellectual Property ............................................................................... .42
         6. 7        Non-Competition; Non-Solicitation .................................................................. .42

ARTICLE VII INDEMNIFICATION ........................................................................................ .43
         7.1         Survival ............................................................................................................... 43
         7.2         Indemnification Obligations of Sellers ............................................................... 44
         7.3         Indemnification Obligations of Buyer ............................................................... .45
         7.4         Indemnification Procedures, Limitations and Other Matters ............................. .46
         7.5         Tax Indemnification and Other Tax Matters ..................................................... .48
         7 .6        Buyer's Right of Offset .......................................................................................49

ARTICLE VIII MISCELLANEOUS ........................................................................................... 49
         8.1        Assignment ......................................................................................................... 49
         8.2        Notices ................................................................................................................ 49
         8.3        Governing Law; Venue; Waiver of Jury Trial.. .................................................. 50
         8.4        Entire Agreement; Amendments and Waivers ................................................... 51
         8. 5       Counterparts ........................................................................................................ 51
         8.6        Severability ......................................................................................................... 51
         8.7        Fees and Expenses .............................................................................................. 51
         8.8        Specific Performance .......................................................................................... 52
         8.9        No Third Party Beneficiaries .............................................................................. 52

EXHIBITS
Exhibit A ................................................ FORM OF KEY MAN EMPLOYMENT AGREEMENT
Exhibit B ............................................... FORM OF REVOLVING CREDIT LINE AGREEMENT


                                                                    2
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 5 of 60




                              SHARE PURCHASE AGREEMENT

        THIS SHARE PURCHASE AGREEMENT (this "Agreement") is made this 9th day of
April, 2018 (the "Closing Date"), by and among BRIGHTSTAR ASIA LTD., a Hong Kong
private company limited by shares (the "Buver"), HARVESTAR SOLUTIONS LIMITED, a
Hong Kong private company limited by shares duly incorporated under the laws of Hong Kong
with CR No. 2409859 (the "Company"), Tyler Miller of 515 Grand Oaks Drive, Brentwood, TN
37027, with Passport No. 488806742, and Omar Elmi of 8260 Mitchell Road, Eden Prairie, MN
5534 7, with Passport No. 458794341 (each, a "Seller" and, collectively, the "Sellers").

                                            RECITALS

        WHEREAS, the Sellers own all of the issued and outstanding Ordinary Shares; and

        WHEREAS, the Buyer desires to purchase from the Sellers, and the Sellers desire to sell
to the Buyer, fifty-one percent (51 %) of the Ordinary Shares (the "Subiect Securities") upon the
terms and subject to the conditions of this Agreement;

        NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parti~s agree as follows:

                                           ARTICLE I
                                          DEFINITIONS

        1.1    Defined Terms. As used herein, the defined terms below shall have the following
meanmgs:

         "Action" means any action, claim, complaint, suit, litigation, proceeding, dispute,
arbitration, mediation, inquiry, audit, assessment, reassessment or investigation, objection,
appeal, examination, hearing, regulatory or administration law proceeding, or any similar event,
occunence or proceeding, of any nature (whether civil, criminal, quasi-criminal, regulatory,
administrative or investigative), at Law, in equity or otherwise.

        "Affiliate" means a Person that directly, or indirectly, controls, or is controlled by, or is
under common control with, a specified Person. A Person shall be deemed to control another
Person if such first Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.

       "Ancillary Agreements" means, collectively, the Key Man Employment Agreements, the
Commercial Agreement, the Shareholders Agreement, the Revolver, any Release Documents,
any Transfer Documents and an agreement terminating the Confidentiality Agreement.

       "Assets" means all properties, assets, claims, Contracts and businesses of every kind,
character and description, whether real, personal or mixed, tangible or intangible, and wherever
located (including in the possession of vendors or other third parties or elsewhere), in each case
whether or not recorded or reflected on the books and records or financial statements of any


                                                 3
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 6 of 60




Person, including the following: (a) all cash, cash equivalents, notes and accounts receivable
(whether current or non-current and whether billed or unbilled); (b) all certificates of deposit,
banker's acceptances and other investment securities of any other form and maturity; (c) the fee
interest in all owned real properties (including all Improvements located thereon or contained
therein and appurtenances thereto); (d) the leasehold interest in all leased real properties and all
leasehold Improvements; (e) all Equipment and Inventory; (f) all Capital Shares of any Person
other than the Company; (g) all Intellectual Property; (h) all rights existing under all Contracts;
(i) all prepayments, deposits, perfom1ance bonds, guarantees, receivables from tax or other
Government Entities, advances for insurance premiums and defeITed tax accounts; (i) all claims,
causes of action, choses in action, rights to indemnification, rights of recovery and rights of set-
off of any kind; (k) all books, ledgers, files and legal and business records of every kind; (1) all
advertising materials and all other printed, electronic or written materials, including purchase
orders, forms, labels, shipping materials, catalogues, sales brochures, operating manuals, and
instructional documents; (m) all goodwill; (n) all telephone and facsimile numbers; and (o) all
Permits.

       "Balance Sheet" means the reviewed consolidated balance sheet of the Company and its
Subsidiaries as at the Balance Sheet Date, together with the notes thereto.

        "Balance Sheet Date" means December 31, 2017.

         "Benefit Plans" means plans, arrangements, agreements, programs, policies, practices or
 undertakings, whether oral or written, formal or informal, funded or unfunded, insured or
 uninsured, registered or unregistered to which the Company or any of its Subsidiaries is a party
 or bound or in which the Employees participate or under which the Company or any of its
 Subsidiaries will have any liability or contingent liability, or pursuant to which payments are
.made, or benefits are provided to, or an entitlement to payments or benefits may arise with
 respect to any of its Employees or former Employees, directors or officers, individuals working
 on contract with the Company or any of its Subsidiaries or other individuals providing services
 to any of them of a kind nmmally provided by employees (or any spouses, dependents, survivors
 or beneficiaries of any such persons).

         "Books and Records" means all books, records, lists, ledgers, financial data, files, reports,
correspondence, plans, drawings, technical manuals and operating records of every kind
pertaining to the Company or any of its Subsidiaries or their respective Assets or the actual or
potential customers, suppliers, distributors, contractors, service providers or Employees of the
Company or any of its Subsidiaries, in whatever form, including all (a) corporate books and
records of the Company, (b) disk or tape files, printouts, runs or other computer-based
information, in all computer programs required to access, and the equipment containing, all such
computer-based information, (c) product, business and marketing plans, (d) sales, customer
maintenance, distributor, supplier and production records, including sales and promotional
literature, and (e) Employee records and infmmation.

     "Business" means the business of the Company and its Subsidiaries as conducted by the
Company and its Subsidiaries prior to and up until the Closing.




                                                  4
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 7 of 60




       "Business Day" means any day other than a Saturday, a Sunday or a day on which
banking institutions in Hong Kong are authorized by Law or executive order to remain closed.

        "Capital Shares" means, with respect to any Person, (a) capital shares of such Person, (b)
partnership (whether general or limited) or membership interests or units in such Person, (c) any
other equity interest in such Person, including any phantom share or units or any interest or
participation that confers on a Person the right to receive a share of the profits and losses of, or
distribution of assets of, such Person, (d) subscriptions, calls, warrants, options or commitments
of any kind or eharacter relating to, or entitling any Person to purchase or otherwise acquire, any
of the foregoing and (e) securities convertible into or exercisable or exchangeable for any of the
foregoing.

        "Closing" has the meaning ascribed to such term in Section 2.3(a).

        "Closing Date" means the date hereof.

        "Commercial Agreement" means the Amended and Restated Master Services Agreement
and Statement of Work #1 between Brightstar Corp. and Harvestar Technologies Inc. dated as of
April 9, 2018.

       "Company Contract" means any Contract to which the Company or any of its
Subsidiaries is party or by which it or any of its Assets is bound.

        "Confidential Information" means, as to any Person, all proprietary and confidential,
financial, marketing, operational, organizational, know-how, Employee, customer, vendor,
technical and other information relating to the business of such Person, including all
correspondence, memoranda, notes, summaries, analyses, compilations, forecasts, studies,
models, extracts of and documents and records reflecting, based upon or derived from
Confidential Information and Personal Information, regardless of who prepares it, as well as all
copies and other reproductions thereof, whether in writing or stored or maintained in or by
electronic, magnetic or other means, media or devices.

       "Confidentiality Agreement" means the Mutual Non-Disclosure Agreement, dated
July 12, 2017, between the Company and Brightstar US Inc., an affiliate of the Buyer.

       "Contract" means any contract, agreement, lease, sublease, license, sublicense, sales
order, purchase order, statement of work, instrument, undertaking or other commitment or
arrangement, whether written or oral, express or implied, including any amendments thereto.

        "Copyrights" means all copyrights and copyrightable subject matter, mask works, and
other rights of authorship and any moral rights related thereto, and all applications and
registrations therefor.

       "Customer Deliverables" means the products, processes and services that the Company or
any of its Subsidiaries (i) currently provides, markets, sells or licenses, or (ii) has provided,
marketed, sold or licensed, or (iii) currently plans to provide, market, sell or license in the future.




                                                  5
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 8 of 60




        "Employment Agreements" means agreements, other than benefit arrangements, whether
oral or written relating to any Employee, including any communication or practice relating to an
Employee which imposes any obligation on the Sellers.

       "Employees" means individuals employed, retained, or contracted for by the Company or
any of its Subsidiaries, on a full-time, independent, part-time or tempora1y basis, relating to the
Business, including those employees of the Business on disability leave, parental leave or other
absence.

         "Encumbrance" means any encumbrance, lien, security interest, pledge, hypothec,
escrow, option, charge, easement, restrictive covenant, assignment, security interest, deed of
trust, statutory trust or deemed trust, deed to secure debt, right of first refusal, restriction on
transfer of title or voting, conditional sales agreement, license, mortgage, right-of-way, title
retention agreement or arrangement, lease, right to occupy of any kind, encroachment, building
or use restriction, or any adverse claim of any nature whatsoever, whether voluntarily incuffed,
arising by operation of Law or otherwise, and including any Contract to give any of the
foregoing in the future or any other encumbrance of any nature whatsoever, which in substance
secures payment.

         "Environmental Laws" means any federal, provincial or municipal law, statute, by-law,
order, ordinance, code, regulation, rule, order or permit and all standards, guidelines, directives,
policies, protocols, bulletins, Environmental Permits, now in effect in each jurisdiction in which
the Business is carried on and other lawful requirements of any Governmental Entity, principles
of common law and equity and all judicial and administrative decisions, orders and decrees that
relate to pollution or protection of the environment, human health and safety, or relating to waste
disposal or to emissions, discharges, Releases or threatened Releases of Hazardous Materials or
other environmental matters, and to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, handling and the like of Hazardous Materials.

        "Environmental Permits" means all permits, licenses, approvals, consents, authorizations,
registrations, privileges, exemptions, waivers, variations, clearances, orders, certificates, and
other concessions under any Environmental Laws.

       "Equipment" means all equipment, fixtures, physical facilities, machinery, spare parts,
supplies, tools and other tangible personal prope1ty.

       "Financial Statements'' means (a) the Reviewed Financial Statements and (b) the Interim
Financial Statements.

        "GAAP" means the United States generally accepted accounting principles from time to
time approved by the Financial Accounting Standards Board, or any successor entity thereto,
applicable as at the date on which such principles are to be applied or on which any calculation
or determination is required to be made in accordance with generally accepted accounting
principles.

       "Governmental Entity" means any federal, provincial, tribal, territorial, county,
municipal, local or foreign government (or any political subdivision thereof), and any legislature,
agency, authority, bureau, branch, department, division, commission, court, regulator, tribunal,


                                                 6
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 9 of 60




magistrate, justice, multi-national organization, ministry, agency, quasi-governmental body or
other organization, body or instrumentality exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

       "Governmental Order" means any order, writ, judgment, injunction, decree, stipulation,
decision, ruling, directive, assessment or reassessment, verdict or award entered, issued, made or
rendered by or with any Governmental Entity.

       "Hazardous Materials" means any hazardous, dangerous or toxic substance, material or
waste that is prohibited, controlled or regulated under any applicable Environmental Law
including pollutants, contaminants, dangerous goods or substances, toxic or hazardous
substances or materials, wastes, petroleum hydrocarbons, volatile organic compounds,
polyaromatic hydrocarbons, PCBs, UFFI, lead-based materials, asbestos containing materials,
and specifically includes underground storage tanks.

      "Hong Kong" means the Hong Kong Special Administrative Region of the People's
Republic of China.

       "Improvements" means all buildings, improvements, fixtures and facilities located on or
attached to any real property and used in, on or at such real property (but in any event excluding
any Equipment or personal property).

        "Indebtedness" means (a) all obligations for borrowed money or in respect of loans,
deposits or advances of any kind, (b) all obligations evidenced by bonds, debentures, notes or
other similar instruments or debt securities, (c) all obligations upon which interest charges are
customarily paid, (d) all reimbursement obligations in respect ofletters of credit, surety bonds,
bankers' acceptances or similar instruments, (e) all obligations arising from cash/book
overdrafts, (f) all obligations arising from deferred compensation arrangements, (g) all
obligations secured by an Encumbrance, (h) all capital lease obligations, (i) all defeITed rent or
royalty obligations, G) all obligations (contingent or otherwise) for the defeITed purchase price of
property or services, (k) any guaranties in connection with any of the foregoing and (I) all
accrued interest, prepayment premiums or penalties related to any of the foregoing.

        "Intellectual Property" means with respect to any Person, all technology, inventions by
date of closing, know-how, trade secrets, customer information, product designs under
development, intellectual property, applications and other proprietary rights of such Person,
whether registered or unregistered, including: (a) Patents; (b) Trademarks; (c) Copyrights; (d)
rights in Software, application programming interfaces, algorithms, databases, compilations and
data, technology and documentation supporting the foregoing; (f) all Proprietary Rights, (g) all
rights of publicity or similar rights; (h) rights in multimedia and social media content, websites,
IP addresses, designs and domain name and social media registrations; (i) proprietary services
and processes, tooling, and (j) all applications and registrations for the foregoing, as each of the
foregoing may exist anywhere in the world.

        "Interim Balance Sheet" means the unaudited consolidated balance sheet of the Company
and its Subsidiaries as at the Interim Balance Sheet Date.

       "Interim Balance Sheet Date" means January 31, 2018.


                                                 7
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 10 of 60




        "Interim Financial Statements" means the Interim Balance Sheet and the related
unaudited consolidated statements of income and cash flows of the Company and its Subsidiaries
for the one-month period ended on the Interim Balance Sheet Date.

        "Inventory" means (a) all inventory, merchandise, products and other personal property
held or stored for the purposes of, or used in connection with, the Business, including finished
goods, parts and equipment, raw materials, packaging supplies and work-in-process, (b) any
prepaid deposits for such inventory, merchandise, products or other personal property, and (c)
any and all rights to the warranties received from suppliers with respect to such inventory,
merchandise, products or other personal prope11y (to the extent assignable) and related claims,
credits, rights of recovery and set off with respect thereto, in each case, prepared in accordance
withGAAP.

        "Key Employees" means, collectively, the Sellers.

       "Key Man Employment Agreements" means the employment agreements, dated as of the
Closing Date, by and between the Company or a Subsidiary and each of the Key Employees,
substantially in the fonn attached hereto as Exhibit A.

        "Knowledge of the Sellers" (or any similar phrase) means the actual knowledge of any of
the Sellers or the knowledge such Persons should have after reviewing the applicable provisions
of this Agreement and undertaking a reasonable investigation to confinn the truth and accuracy
of the relevant statement.

        "Law" means any law (statutory, common, or otherwise), constitution, treaty, convention,
statute, ordinance, code, regulation, rule, by-law or other similar authority enacted, adopted,
promulgated, or applied by any Governmental Entity, including all privacy, employment, anti-
money laundering, anti-corruption, Trade Compliance and Trade Control Laws, Tax Laws and
Environmental Laws.

        "Leased Real Property" means the leased office space situated at the following locations:
(a) Unit 3, 4/F, Block 4, 51A Ting Kok Road, Tai Ping Industrial Centre, Tai Po, New
Territories, Hong Kong and (b) Block 1 Lot 5, Millennium Drive, Light Industry & Science Park
(LISP) 3, Brgy. San Rafael, Sto. Tomas, Batangas, Philippines.

          "Liabilities" means any liability, Indebtedness or obligation of any nature (whether
  direct or indirect, known or unknown, fixed or contingent, liquidated or unliquidated, due or to
  become due, accrued or unaccrued, matured or unmatured, determinable or undeterminable, and
 whether or not required to be included in financial statements in accordance with GAAP),
· including those arising under any Action, Law or Contract.

       "Mandatory Provident Fund Schemes Ordinance" means the Mandatory Provident Fund
Schemes Ordinance (Cap 485) of Hong Kong imposing a compulsory saving scheme for the
retirement of employees in Hong Kong.

       "Material Adverse Effect" means any change, event, occurrence, effect or circumstance
which, individually or in the aggregate, has resulted or could reasonably be expected to result in
a material adverse effect on (a) the Business, Assets, Liabilities, results of operations, condition


                                                 8
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 11 of 60




(financial or otherwise) or prospects of the Company or any Subsidiary or (b) the right or ability
of the Sellers or the Company to consummate any of the transactions contemplated hereby or by
the Ancillary Agreements.

        "Ordinary Course of Business" means, with respect to a Person, any action taken by, or
the conduct of, such Person that is: (a) consistent with the past practices of such Person in
timing, frequency and amount and otherwise taken in the ordinary course of the n01ma,l day-to-
day operations of such Person; (b) similar in nature and magnitude to actions customarily taken
by, or the conduct of, such Person, in the ordinary course of the normal day-to-day operations of
other Persons that are in the same line of business as such Person; and (c) consistent and in
accordance with applicable Law.

       "Ordinary Shares" means the Ordinary Shares of the Company, as described in the
Organizational Documents of the Company, and as detailed (with the holders thereof) in
Schedule 2.1, in each case, together with all rights attached, ancillary or related thereto.

       "Organizational Documents" means the certificate of incorporation, articles of
incorporation, articles of association, by-laws, articles of organization, limited liability company
agreement, partnership agreement, formation agreement, operating agreement, joint venture
agreement or other similar organizational document of any Person other than any individual (in
each case, as amended to date), and including any certificates of designation or other similar
instruments.

        "Patents" means all U.S. and foreign patents, patent applications, patent disclosures,
provisional patents, petty patents, utility models, invention disclosures and other rights of
invention worldwide, and all related continuations, continuations-in-part, divisionals, reissues,
re-examinations, substitutions, extensions and renewals thereof, and any counterparts claiming
priority therefrom.

        "Permits" means all licenses, pem1its, grants, easements, variances, exceptions,
franchises, certificates, approvals, findings of suitability, authorizations, consents or orders of, or
filings with, or notifications to, any Governmental Entity or any other Person, including
Environmental Permits.

        "Permitted Encumbrances" means (a) liens for Taxes (i) not yet due and payable or (ii)
being contested in good faith, if a reserve .or other appropriate provision, if any, as shall be
required by GAAP shall have been reflected or reserved against on the Financial Statements,
(b) statutory liens of landlords, liens of carriers, warehouse persons, mechanics and material
persons and other liens imposed by Law incurred in the Ordinary Course of Business for sums (i)
not yet due and payable or (ii) being contested in good faith, if a reserve or other appropriate
provision, if any, as shall be required by GAAP shall have been reflected or reserved against on
the Financial Statements, (c) liens incurred or deposits made in connection with workers'
compensation, employment insurance and other types of social security programs, in each case in
the Ordinary Course of Business, and (d) easements, rights-of-way, restrictions and other similar
charges or encumbrances imposed on real property, in each case, which (i) do not interfere with
the conduct of business of the Company, (ii) were not incurred in connection with any
Indebtedness and (iii) do not materially detract from the value of the property upon which such


                                                  9
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 12 of 60




encumbrance exists, in each case, if a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been reflected or reserved against on the Financial Statements.

        "Person" means any individual, corporation, partnership, joint venture, association, joint
share or stock company, trust, unincorporated organization, limited liability company or any
other entity or organization of any kind, including a Governmental Entity.

        "Personal Information" means information relating to an identifiable individual as
defined by applicable Privacy Law and collected, used, disclosed, stored, maintained, or retained
or transmitted by the Company or any of its Subsidiaries including information regarding the
Company's or any Subsidiary's customers, suppliers, employees and agents, including, but not
limited to, an individual's name, address, age, gender, identification number, income, family
status, citizenship, employment, assets, liabilities, source of funds, payment records, credit card
or debit card information with or without access codes, security codes or passwords to pe1mit
access to such accounts, financial information, personal references, health records and medical
insurance numbers., telephone number (including mobile telephone number), e-mail address,
Social Security number, state issued identification card number, driver's license number,
passport number, trial identification number, personnel records, credit checks or background
checks. Personal Infonnation shall not include publicly available information, lawfully made
available to the general public in federal, state or local government records.

       "Privacy Law" means all federal, state, local or foreign laws or regulations, promulgated
or amended from time to time during the term of this Agreement, applicable to Personal
Information, as defined herein, collected, used, disclosed, stored, maintained, retained or
transmitted by Company or any of its Subsidiaries.

        "Privacy Rights" means, collectively, rights respecting (a) privacy generally, (b) the
obtaining, storing, using or transmitting of Personal Information of any type, whether via
electronic means or otherwise, and (c) spyware and adware.

         "Proprietary Rights" means (a) trade secrets and rights in confidential or proprietary
information, (b) know-how, discoveries, improvements, processes and procedures, formulae,
specifications, and ideas and concepts for products, equipment, processes and services, (c)
finapcial, marketing and business data, pricing and cost information, business and marketing
plans and technology roadmaps, (d) lists of actual or potential Ii censors, licensees, suppliers,
vendors, customers, distributors and business partners and related information and profiles, (e)
all rights to use all of the foregoing and all other rights in, to, and under any of the foregoing; and
(t) all drawings, records, books, tangible or electronic embodiments or other indicia, however
evidenced, of any of the foregoing.

       "Purchase Price" means $4,000,000.

       "Release" means to release, spill, leak, pump, discharge, inject, escape, leech, migrate,
dispose, discharge, spray, inoculate, abandon, deposit, seep, pour, emit, empty, throw, dump,
place and exhaust and when used as a noun has a similar meaning.

       "Release Documents" means all written tennination and release agreements reasonably
requested by the Buyer to effectuate the provisions set f01th in Section 6.3.
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 13 of 60




        "Representative" means, with respect to any Person, any Affiliate of such Person and any
officer, director, manager, employee, agent, consultant, accountant, attorney, advisor or other
representative of such Person or any such Affiliate.

        "Returns" means any and all returns, notices, filings, reports, declarations, designations,
documents, elections and infonnation returns or statements (whether intangible, electronic or
other form) with respect to Taxes required to be filed with any Governmental Entity or Tax
authority or agency or provided to any Person in respect of Taxes, whether domestic or foreign,
including consolidated, combined and unitary returns and all amendments thereto or thereof and
any documents with respect to or accompanying requests for the extension of time in which to
file any such returns, reports, declarations, documents and information statements or other
information or filing (including any election, form, disclosure, schedule or estimate), including
any schedule or attachment thereto, and any amendment thereof.

       "Reviewed Financial Statements" means (a) the reviewed consolidated balance sheet of
the Company and its Subsidiaries as at December 3 I, 2017, and (b) the related reviewed
consolidated statements of income, changes in shareholders' equity and cash flows of the
Company and its Subsidiaries for each of the fiscal years then ended, together with related
footnotes and the reports thereon of the Company's ce1tified public accountants.

         "Shareholder Loan" means the revolving credit line made available at Closing by Buyer
to the Company in the maximum amount of $1,000,000, pursuant to the terms of the revolving
credit line agreement attached hereto as Exhibit B (the "Revolver").

        "Shareholders Agreement" means the Shareholders Agreement, dated as of the date
hereof, by and among the Company, the Buyer and the Sellers.

        "Software" means computer code, programs, software, firmware, applications,
programming tools, subroutines, libraries, emulators, objects, databases, modules, algorithms,
development tools, diagnostics, and utilities, in each case, in all forms whether in source code,
interpreted code or object code form (including system and terminal software programs), and any
documentation or manuals related to the same as each of the foregoing may exist anywhere in the
world.

         "Subsidiary" means any corporation, partnership or limited liability company with
respect to which a specified Person (or a subsidiary thereof) owns at least a majority of the
common or ordinary shares or has the power to vote or direct the voting of sufficient securities to
elect at least a majority of the directors.

        "Tax" or            means all taxes and governmental charges, however denominated,
including without limitation, all income, sales, use, goods and services, harmonized sales, value
added, excise, transfer, capital, capital gains, alternative, net worth, transfer, profits, withholding,
payroll, employer health, excise, franchise, real property and personal property taxes, and any
other taxes, customs duties, fees, levies, imposts and other assessments or similar charges in the
nature of a tax pension plan contributions, employment insurance and unemployment insurance
payments and workers' compensation premiums, together with any instalments, assessments or
reassessments with respect thereto, and any interest, fines and penalties, in all cases imposed by



                                                  11
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 14 of 60




any Governmental Entity in respect thereof and whether disputed or not and which the Company
or any of its Subsidiaries may be obliged to pay, remit, withhold or collect.

        "Trade Compliance and Trade Control Laws" means the U.S. Customs and Border
Protection U.S. Department of Commerce (the Export Administration Regulations at 15 C.F.R.
Pts. 730 to 774), U.S. Department of State (the International Traffic in Arms Regulations at 22
C.F.R. Pts. 120-130), the U.S. Department of the Treasury (the trade sanctions regulations
(Office of Foreign Assets Control) at 31 C.F.R. Pts. 500 to 598), and The Import and Export
(Strategic Commodities) Regulations, under the Import and Export Ordinance, Chapter 60, Laws
of Hong Kong.

        "Trademarks" means all trademarks, service marks, certification marks, trade dress,
Internet domain names, trade names, identifying symbols, designs, product names, company
names, slogans, logos or insignia, whether registered or unregistered, and all common law rights,
applications and registrations therefor, and all goodwill associated therewith.

        "Transfer Documents" means all written assignments, agreements, written instruments of
transfer, share transfer forms, share powers, notarial deed or endorsement as required under
applicable Laws (which include the instrument of transfer, bought note and sold note required by
the Hong Kong stamp duty office) or reasonably requested by the Buyer to validly transfer to,
and to vest in, the Buyer good and marketable right, title and interest in and to the relevant
Subject Securities free of any and all Encumbrances.

       1.2     Construction.

              (a)     Any definition of or reference in this Agreement to any agreement,
contract, document, instrument or other record herein shall be construed as referring to such
agreement, contract, document, instrument or other record as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein).

                (b)    When a reference is made in this Agreement to any Person such reference
shall be construed to include such Person's successors and permitted assigns.

              (c)     The word "will" in this Agreement shall be construed to have the same
meaning and effect as the word "shall".

              (d)    When a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference shall be to an Article, Section, Exhibit or Schedule of or to this
Agreement unless otherwise indicated.

              (e)     Whenever the words "include," "includes" or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without limitation".

                (f)     When a reference in this Agreement is made to a "party" or "parties," such
reference shall be to a party or parties to this Agreement unless otherwise indicated.




                                               12
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 15 of 60




              (g)     Unless the context requires otherwise, the terms "hereof," "herein,"
"hereby," "hereto'\ "hereunder" and derivative or similar words in this Agreement refer to this
entire Agreement.

                (h)   Unless the context requires otherwise, words in this Agreement using the
singular or plural number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders.

                (i)     Unless otherwise stated, references in this Agreement to "dollars" or "$"
are to U.S. dollars. In the event that any Hong Kong or Philippines currency figures are required
to be used for purposes of making any calculations under this Agreement or any document or
agreement delivered pursuant to this Agreement, or if conversion from United States currency to
Hong Kong currency or Philippines is required or necessary to compare or compute figures in
either United States currency or Hong Kong currency or Philippines currency, as applicable, all
such conversions shall be completed, effected and calculated at the noon nominal closing
exchange rate on the date on which such calculation is made, as indicated by the reference rates
set forth in The Wall Street Journal

              G)       This Agreement was prepared jointly by the parties and no rule that it be
construed against the drafter will have any application in its construction or interpretation.

               (k)     References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all statutory and
regulatory provisions consolidating, amending or replacing the statute or regulation.

               (I)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified and shall be counted from the day
immediately following the date from which such number of days are to be counted.

              (m)    All accounting tenns used herein and not expressly defined herein shall
have the meanings given to them under GAAP or shall be interpreted in accordance with GAAP.

                                    ARTICLE II
                            PURCHASE AND SALE OF SHARES

       2.1     Purchase and Sale of Subject Securities.

               (a)     At the Closing, each of the Sellers shall sell, convey, transfer, assign and
deliver to the Buyer, and the Buyer shall purchase and accept from each of the Sellers, the
Subject Securities set forth opposite such Seller's name on Schedule 2.1, free and clear of any
and all Encumbrances.

               (b)    In consideration for the sale of the Subject Securities pursuant to
Section 2.l(a) and the covenants contained in Section 6.7, the Sellers shall receive from the
Buyer at Closing, the Purchase Price, with each Seller receiving the portion of the Purchase Price
multiplied by the percentage set forth opposite such Seller's name on Schedule 2.1.




                                                13
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 16 of 60




       2.2     Shareholder Loan. At the Closing the Buyer shall make available the Shareholder
Loan. All drawdowns on the Shareholder Loan will be based upon a mutually agreeable business
plan prepared by the Sellers and the Buyer. Approval of the business plan by the Buyer shall be
a condition to the funding of the Shareholder Loan. The Shareholder Loan will be used by the
Company for liquidity and general operational and corporate purposes.

       2.3    Closing.

                (a)     The closing of the purchase and sale of the Subject Securities
contemplated by this Agreement (the "Closing") shall be held at the offices of Robinson & Cole
LLP, 1055 Washington Boulevard, Stamford, Connecticut 06901 on the Closing Date. The
parties agree that the closing may be consummated by the electronic exchange of signatures.

              (b)    At the Closing:

                     (i)     each Seller shall deliver (or cause to be delivered) to the Buyer:

                             (A)     all original share certificates evidencing the Subject
              Securities held by such Seller, duly endorsed for transfer, and all Transfer
              Documents (including the instrument of transfer and the sold note in respect of
              the Subject Securities), duly executed by such Seller in favor of the Buyer;

                             (B)    each of the Ancillary Agreements to which such Seller is
              party, duly executed by such Seller;

                             (C)     a certificate of continuing registration issued by the Hong
              Kong Companies Registry dated a date no earlier than five (5) Business Days
              prior to Closing, confirming the Company continues to be registered in the Hong
              Kong Companies Registry;

                              (D)     evidence, to the satisfaction of the Buyer, of full payment
              and discharge of any Company Indebtedness in excess of $50,000 and any
              Company Indebtedness consisting of related party debt regardless of amount,
              including Company Indebtedness owed to any Seller or Affiliate of any Seller,
              and the full release of all Encumbrances in connection therewith; ·

                             (E)     a certified true copy of the duly passed resolution of the
              Company authorizing the transfer of the Subject Securities from each of the Seller
              to the Buyer, authorizing the updating of the register of members and issuance of
              new share certificate(s) to the Buyer;

                            (F)    a certified true copy of the duly passed resolution of the
              shareholders of the Company noting the appointment of directors nominated by
              the Buyer;

                              (G)    A copy of the articles of association of the Company, a
              certified true copy of this Agreement, a letter duly executed by a director of the



                                               14
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 17 of 60




                Company confirming the Company has not acquired nor has any right to acquire
                any real property, a copy of the Reviewed Financial Statements;

                               (H)    a certificate, in form and substance reasonably satisfactory
                to the Buyer, on behalf of the Company evidencing the resolutions of the directors
                of the Company authorizing the perfomiance by the Company of its obligations
                under this Agreement and any Ancillary Agreement;

                               (I)     all Organizational Documents of the Company and its
                Subsidiaries, any corporate seal, share register or ledger and share certificate book
                (with any unissued share certificates) and all minute books and other statutory
                books as are kept by the Company, and all other Books and Records; and

                        (ii)   the Buyer shall:

                               (A)     pay to the Sellers the Purchase Price payable to them
                pursuant to Section 2.l(b); and

                               (B)     deliver (or cause to be delivered) to the Sellers: (1) each of
                the Ancillary Agreements to which the Buyer is party, duly executed by the
                Buyer; and (2) a certificate, in form and substance reasonably satisfactory to the
                Sellers, on behalf of the Buyer evidencing (x) the due authority of each Person
                who has executed this Agreement and any Ancillary Agreement on behalf of the
                Buyer and (y) a certified true copy of the duly passed resolution of the Buyer
                authorizing the performance by the Buyer of its obligations under this Agreement
                and the Ancillary Agreements to which it is a party.

       2.4     Transfer Taxes. The Company shall be responsible for payment of any transfer
taxes, sales use, registration, documentation or other Taxes imposed upon the transactions
contemplated hereby or by the Ancillary Agreements.

                          ARTICLE III
 REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY AND ITS
                         SUBSIDIARIES

          Except as set forth in a written disclosure schedule (the "Disclosure Schedule") delivered
  by the Sellers to the Buyer on or prior to the date hereof, a copy of which is attached hereto, the
  Sellers hereby, jointly and severally, represent and warrant to the Buyer as of the date hereof and
· as of the Closing Date, as follows:

        3 .1   Organization. The Company is organized, subsisting and in good standing as a
private company limited by shares under the Laws of Hong Kong and has full corporate power
and authority to own, lease and operate its Assets and to conduct its business as it is now
conducted and presently proposed to be conducted. The Company is qualified to do business and
is in good standing in each jurisdiction in which the ownership, operation or leasing of its Assets
and the conduct of its business requires it to be so qualified. Each jurisdiction in which the
Company is qualified to do business is listed in Section 3 .1 of the Disclosure Schedule. Section
3.1 of the Disclosure Schedule also lists the name and position(s) of each of the Company's


                                                  15
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 18 of 60




directors and officers. The Company has delivered to the Buyer true, correct and complete
copies of the Organizational Documents of the Company. Neither the Company nor any of its
Subsidiaries is in in default under or in violation of any provision of its Organizational
Documents, and such Organizational Documents will continue in effect without fi.uiher
amendment through the Closing Date.

        3 .2    Authorization. The Company has the requisite power and authority to execute
and deliver this Agreement and each other Ancillary Agreement to which it is (or will be) a
party, to consummate the transactions contemplated hereby and thereby and to perform all of its
obligations contained herein and therein. The execution and delivery of this Agreement and each
such Ancillary Agreement by the Company and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by the directors of the
Company and no other corporate proceedings are necessary to authorize this Agreement or each
such Ancillary Agreement or to consummate the transactions contemplated hereby or thereby.
This Agreement has been duly executed and delivered by the Company and (assuming due
authorization, execution and delivery by the other parties thereto) constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by (a) applicable bankrnptcy, insolvency,
moratorium, reorganization or similar laws in effect which affect the enforcement of creditors
rights generally or (b) general principles of equity, whether considered in a proceeding at Law or
in equity. Each Ancillary Agreement to which the Company is (or will be) a party has been (or
will be as of the Closing) duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by the other part(ies) thereto) constitutes (or will constitute
as of the Closing) a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as the enforceability thereof may be limited by (a)
applicable bankrnptcy, insolvency, moratorium, reorganization or similar Laws in effect which
affect the enforcement of creditors rights generally or (b) general principles of equity, whether
considered in a proceeding at law or in equity.

         3.3    No Conflict. None of the execution, delivery and performance of this Agreement
or any Ancillary Agreement, compliance with any of the provisions hereof or thereof or the
consummation of the transactions contemplated hereby and thereby, by any of the Sellers or the
Company will (a) contravene, conflict with, or result in any violation or breach of any provision
of, the Organizational Documents of the Company, (b) except as set forth in Section 3.3 of the
Disclosure Schedule, conflict with, result in a violation or breach of, or constitute a default under
(including any such conflict, violation, breach or default resulting from the failure to make or
obtain any required notification, consent, waiver or approval under), or result in the acceleration
of, or create in any party the right to accelerate, terminate or cancel, or give rise to a right of
payment, prepayment or reimbursement, or termination, cancellation, modification or
acceleration under, or to additional accelerated or guaranteed rights or entitlements of any Person
under, or result in the creation of any Encumbrance (other than a Permitted Encumbrance) upon
any of Assets of the Company under any provision of, any Company Contract or any Permit held
by the Company, in each case whether with or without notice, lapse of time or both, (c) result in
a contravention, violation or breach of any Law or Governmental Order applicable to the
Company or to any of its business or Assets, or (d) result in an imposition of any Encumbrance,
restriction or charge on any of the Assets or the businesses of the Company (other than a
Permitted Encumbrance) or on any of the Ordinary Shares.


                                                 16
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 19 of 60




       3.4     Consents and Approvals. No consent, waiver, agreement, approval, Pem1it or
authorization of, or declaration, filing, notice or registration to or with, or assignment by, any
Governmental Entity or other Person is required to be made or obtained by the Company in
connection with the execution, delivery and performance of this Agreement or any Ancillary
Agreement or the consummation of the transactions contemplated hereby and thereby.

        3.5     Capitalization.

                (a)     The authorized Capital Shares of the Company consists of 1,000 Ordinary
Shares, of which 1,000 Ordinary Shares are issued and outstanding. The Company has never
issued any Capital Shares other than the outstanding Ordinary Shares. The Ordinary Shares
constitute all of the outstanding Capital Shares of the Company.

                 (b)     All outstanding Ordinary Shares of the Company have been duly
authorized and validly issued, are fully paid and non-assessable, were issued and sold in
accordance with applicable Laws and were not issued in violation of any preemptive or other
similar rights. There are no (i) subscriptions, warrants, options, calls, rights of first offer, rights
of first refusal, tag-along rights, drag-along rights, subscription rights, conversion rights,
exchange rights or other commitments or rights of any character (contingent or otherwise)
relating to, or entitling any Person to purchase or otherwise acquire, any Capital Shares of the
Company or requiring the Company or any other Person to issue, deliver or sell, or cause to be
issued, delivered or sold, or otherwise transfer, or cause to be transferred, Capital Shares of the
Company, (ii) obligations of the Company or any other Person to repurchase, redeem, otherwise
acquire or retire shares of Capital Shares of the Company, or to pay any dividend or make any
distribution in respect of shares of Capital Shares of the Company, (iii) obligations or securities
having the right to vote on any matters on which the Sellers may vote or convertible into or
exchangeable for any Capital Shares of the Company or any commitments of any character
relating to, or entitling any Person to purchase or otherwise acquire, any such obligations or
securities, (iv) statutory preemptive rights or preemptive rights granted under the Organizational
Documents of the Company, or (v) share appreciation rights, phantom share, profit participation,
share-based performance units, or other similar rights with respect to the Company. Except as
set forth in Section 3.5(b) of the Disclosure Schedule, there are no shareholder agreements,
voting trusts, proxies or other Contracts governing the affairs of the Company or the relationship,
rights and duties of holders of its Capital Shares or relating to the purchase, sale, transfer or
voting of its Capital Shares. Except as set forth in Section 3.5(b) of the Disclosure Schedule, no
Capital Shares of the Company is reserved for issuance. The Sellers own of record and
beneficially all of the Ordinary Shares as set forth opposite their names in Section 3.5(b) of the
Disclosure Schedule, free and clear of any and all Encumbrances. At the Closing, Sellers will
transfer and convey to the Buyer, and the Buyer will receive from Sellers, good and valid title to
the Subject Securities, free and clear of any and all Encumbrances.

               (c)     Other than Haivestar Technologies Inc., the Company has no direct or
indirect Subsidiaries, either wholly or partially owned, and Company holds no direct or indirect
economic, voting or management interest in any Person or owns any securities issued by any
Person. The authorized share capital of Harvestar Technologies Inc. consists of 75,000,000
shares, of which 50,000,000 shares are issued and outstanding, and as to which the Company is
the record holder of 49,999,995 shares, with the remaining five shares held by nominee directors.


                                                  17
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 20 of 60




Neither the Company nor any of its Subsidiaries has any obligation to make any investment in
any Capital Shares or debt securities of any Person or to extend any loan to any Person (which,
for the avoidance of doubt, shall not include any extension of credit in the Ordinary Course of
Business).

                 (d)    Each Subsidiary of the Company is organized, subsisting and in good
standing under the Laws of its jurisdiction of formation or incorporation and has full corporate
power and authority to own, lease and operate its assets and to conduct its business as it is now
conducted and presently proposed to be conducted. Each Subsidiary of the Company is qualified
to do business and is in good standing in each jurisdiction in which the ownership, operation or
leasing of its assets and the conduct of its business requires it to be so qualified.

        3.6   Absence of Certain Changes. Since the Balance Sheet Date, (A) the business of
the Company and its Subsidiaries has been operated in the Ordinary Course of Business and (B)
there has been no Material Adverse Effect. Without limiting the generality of the foregoing,
except as set forth in Section 3.6 of the Disclosure Schedule, since the Balance Sheet Date,
neither the Company nor any of its Subsidiaries has:

              (a)     amended or otherwise modified or permitted any waiver of or granted any
consents under its Organizational Documents;

              (b)     adopted a plan or agreement of liquidation, dissolution, restructuring,
merger, consolidation or recapitalization;

                (c)    (i) (A) issued, delivered, sold, transferred, pledged, granted, disposed of,
or created, permitted, allowed or suffered to exist any Encumbrance on, any of its Capital Shares;
or (B) issued, delivered, sold, transferred, pledged, granted, transferred or disposed of, or
created, permitted, allowed or suffered to exist any Encumbrance on, any options, warrants,
securities convertible into or exercisable for shares of its Capital Shares (including convertible
debt) or other rights to purchase or obtain any shares of its Capital Shares; (ii) effected or
approved any split, combination, subdivision or reclassification of any shares of its Capital
Shares; (iii) declared, set aside or paid any dividend or other distribution; or (iv) redeemed,
repurchased, otherwise acquired or retired any shares of its Capital Shares;

              (d)     created, incurred, assumed, suffered to exist or guaranteed or otherwise
become liable for any Indebtedness or Liability or issued rights to acquire any debt security;

               (e)    paid, discharged or satisfied any Liability in the aggregate in excess of
$10,000;

               (f)    agreed to make any capital expenditures with respect to which payment is
to be made after Closing;

                (g)    (i) granted, agreed to or announced any increase in or accelerated the
compensation, bonus, benefits or commissions, or otherwise increased the compensation, bonus,
benefits or commissions payable or to become payable, to any Employee; (ii) granted any rights
to retention, severance or termination pay or other pay in lieu of notice to, or entered into any
new (or amend any existing) employment, retention, severance or other Contract with, any


                                                18
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 21 of 60




Employee; (iii) granted, agreed to or announced any loan, bonus, fee, incentive compensation,
service award or other like benefit to or for the benefit of any Employee; (iv) adopted,
established, amended or tenninated any Benefit Plan, or taken any action to accelerate the
vesting, payment or funding of compensation or benefits under any Benefit Plan, to the extent
not already provided in any such Benefit Plan; (v) entered into any Contract with any Employee;
(vi) caused or suffered any written or oral tennination, cancellation or amendment of any
Contract with any Employee; or (vii) entered into any collective bargaining agreement;

                (h)      entered into or consummated any transaction involving the acquisition of
all or substantially all of the business, shares, assets or other properties of any other Person;

               (i)     purchased, leased, licensed or otherwise acquired any amount of Assets
for consideration in excess of $10,000 individually or $20,000 in the aggregate;

               G)       (i) sold, assigned, transfe1Ted, leased, licensed or otherwise disposed of, or
waived or canceled any claims or rights to, any amount of Assets other than in the Ordinary
Course of Business, to Persons who are not Sellers or Affiliates of the Company or any of its
Subsidiaries for fair consideration or (ii) mortgaged, pledged or suffered any other Encumbrance
of any Asset, except Permitted Encumbrances;

               (k)    suffered any damage, destruction or loss, whether or not covered by
insurance, with respect to its business or Assets;

               (1)    made any Tax election, changed any annual Tax accounting period,
amended any Return, settled or compromised any income Tax Liability, entered into any closing
agreement, settled any Tax claim or assessment, smrendered any right to claim a Tax refund or
failed to make the payments or consented to any extension or waiver of the limitations period
applicable to any Tax claim or assessment;

              (m)    entered into or terminated any Material Company Contract or amended or
modified, had accelerated or received a notice of default or termination under, any Company
Contract;

               (n)     made any payment or transfe1Ted any Assets of the Company or any of its
Subsidiaries to, or entered into, amended or terminated any Contract with, any of the Sellers or
their respective Affiliates (other than employment compensation in the Ordinary Course of
Business);

                (o)     granted, extended, amended (except as required in the diligent prosecution
of the Intellectual Property owned by the Company or any of its Subsidiaries), waived or
modified any rights in or to, or sold, assigned, leased, transfe1Ted, licensed, cancelled or
otherwise disposed of, any Intellectual Property owned or licensed by the Company or any of its
Subsidiaries, or failed to exercise a right of renewal or extension under any Contract for any such
Intellectual Property;

               (p)    adopted or changed any of its accounting policies, principles, methods,
practices, periods or procedures, including any change in the application or interpretation of
GAAP;


                                                 19
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 22 of 60




               (q)     canceled, waived, released, settled or compromised any Action; or

               (r)     entered into or approved any Contract to do engage in or cause any of the
foregoing.

        3.7    Title to Assets; Condition and Sufficiency of Assets. The Company and its
Subsidiaries own, license or lease and have good and marketable title to, or a valid license or
leasehold interest in, all Assets necessary for the conduct of the Business as currently conducted
and currently contemplated to be conducted and such Assets in the aggregate are in such
operating condition and repair (subject to normal wear and tear) as is necessary for the conduct
of its businesses as currently conducted and currently contemplated to be conducted. Such
Assets are sufficient to permit the conduct of the Business after the Closing in substantially the
same manner as currently conducted and currently contemplated to be conducted.

        3.8    Real and Personal Property.

               ( a)    Neither the Company nor any of its Subsidiaries owns any real property.

                (b)     Section 3.8(b) of the Disclosure Schedule sets forth all Contracts pursuant
to which the Company or any of its Subsidiaries leases, subleases or otherwise has a right to
occupy or use the Leased Real Property, true and correct copies of which have been delivered to
the Buyer prior to the date of this Agreement (the "Real Property Leases"). The Company and
its Subsidiaries, have a good and valid leasehold interest in and to, and enjoy peaceful and
undisturbed possession of the Leased Real Property free and clear of any and all Encumbrances
other than any Permitted Encumbrances which would not permit the termination of any Real
Property Lease by the lessor thereof. With respect to each such parcel of Leased Real Property,
(i) there are no pending or, to the Knowledge of the Sellers, threatened Actions (including
condemnation proceedings) or any other matter that could adversely affect the current or
cunently contemplated use, occupancy or value relating to such Leased Real Property or any
portion thereof: and (ii) neither the Company nor any of its Subsidiaries nor, to the Knowledge of
the Sellers, any other Person has entered into any sublease, license, option, right, concession or
other Contract granting to any Person the right to use or occupy such Leased Real Property or
any portion thereof or interest therein.

               (c)     Section 3.8(c)(i) of the Disclosure Schedule identifies all hnprovements
and Equipment with a net book value of at least $25,000 owned by the Company or any of its
Subsidiaries. The Company and its Subsidiaries have good and marketable title to all
Improvements and Equipment purported to be owned by them, free and clear of any and all
Encumbrances other than Permitted Encumbrances. With respect to each such hnprovement and
item of Equipment, (i) there are no leases, licenses, options, rights, concessions or other
Contracts granting to any Person the right of use to any portion of such Improvement or
Equipment, (ii) there are no outstanding options or rights of first refusal in favor of any Person to
purchase any such Improvement or Equipment or any portion thereof or interest therein, and (iii)
there are no parties who are in possession of or who are using any such hnprovement or
Equipment. Section 3.8(c)(ii) of the Disclosure Schedule sets forth all Contracts pursuant to
which the Company or any of its Subsidiaries leases, subleases or otherwise has a right to use
any Improvements or Equipment involving annual payments in excess of $10,000 (the "Other


                                                 20
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 23 of 60




Leases"), true and correct copies of which have been delivered to the Buyer prior to the date of
this Agreement. The Company and its Subsidiaries have good and valid leasehold interests in
and to, and enjoy peaceful and undisturbed possession of, all Improvements and Equipment
described in the Other Leases, free and clear of any and all Encumbrances other than any
Permitted Encumbrances which would not permit the termination of any Other Lease by the
lessor thereof.

       3.9    Material Company Contracts.

                (a)   Section 3.9(a) of the Disclosure Schedule identifies Company Contracts
which are in the categories listed below (collectively, the "Material Company Contracts") as of
the date hereof.

                      (i)    any Contract (A) relating to any Ordinary Shares or other Capital
       Shares or securities of the Company or any of its Subsidiaries or rights in connection
       therewith or (B) limiting or restricting the ability of the Company or any of its
       Subsidiaries to make distributions or declare or pay dividends in respect of its Capital
       Shares;

                     (ii)    any employment, independent contractor, consulting or other
       Contract pursuant to which any individual would be contractually entitled to payment by
       the Company or any of its Subsidiaries of base compensation, fees, or target bonus in
       excess of$50,000 per annum in the aggregate;

                      (iii)   any Contract pursuant to which the Company or any of its
       Subsidiaries (A) has created, incurred, assumed or guaranteed any Indebtedness in excess
       of $10,000, (B) has created, incurred, assumed or suffered an Encumbrance (other than a
       Permitted Encumbrance) on any Assets of the Company or any of its Subsidiaries; or (C)
       the Company or any of its Subsidiaries has made (or promised to make) any loan or
       advance to, or other investment in, any Person;

                       (iv)   any Contract pursuant to which the Company or any of its
       Subsidiaries (A) has committed to ensuring the current or future compatibility of their
       products and technology with the products or technology of other Persons or (B) has
       offered or committed to any rebates, discounts, incentives or volume purchase credits to
       any of its customers or potential customers;

                      (v)      any Contract pursuant to which the Company or any of its
       Subsidiaries is subject to a revenue-sharing an-angement or is obligated to pay royalties,
       commissions or other compensation to any other Person in connection with the Customer
       Deliverables;

                      (vi)    any Contract pursuant to which the Company or any of its
       Subsidiaries licenses, has licensed, granted rights (including by covenant-not-to-sue or
       non-assert) or has otherwise obtained a right to use any Intellectual Property or
       technology that is material to the operation of its business as currently conducted or
       currently contemplated to be conducted, including any Contracts relating to any patent
       pool or similar arrangement in which the Company or any of its Subsidiaries participates;


                                              21
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 24 of 60




                      (vii) any master services Contract (together with any related software
       license, maintenance and other Contracts);

                      (viii) any Contract conceming any strategic alliance, partnership or joint
       venture, and any Contract relating to the joint development, manufacturing or research;

                    (ix)       any Contract with any vendor, supplier or service provider (other
       than Employees);

                       (x)     the Real Property Leases and Other Leases;

                    (xi)   any other Contract that is reasonably expected to require payments
       by the Company or any of its Subsidiaries in excess of$25,000 in any year;

                       (xii) any Contract that (A) restricts or purports to restrict the business
       activities of the Company or any of its Subsidiaries the method of conducting, scope
       (whether geographic or otherwise) or nature of its business, including any covenant not to
       compete or any restraint or limitation on· the right of the Company or any of its
       Subsidiaries to solicit customers or to solicit or hire employees, (B) grants to the other
       party to such Contract or any third Person "most favored nation" or similar preferred
       status or (C) imposes exclusivity obligations on the Company or any of its Subsidiaries;

                       (xiii) any Contract to (A) sell, license or otherwise dispose of any Assets
       of the Company or any of its Subsidiaries other than in the Ordinary Course of Business
       or (B) issue or sell any Capital Shares;

                       (xiv)   any confidentiality or non-disclosure Contract;

                      (xv) any Contract other than as set forth above to which the Company
       or any of its Subsidiaries is a party or by which it or any of its Assets or businesses is
       bound or subject that if breached by the Company or any of its Subsidiaries, or
       terminated in advance of its scheduled expiration or not renewed, would reasonably be
       expected to have a Material Adverse Effect;

                      (xvi) any written commitment to enter into any agreement of the type
       described in Sections 3.9(a)(i) through fuyl).

               (b)      Each of the Contracts listed in Section 3.9(a) of the Disclosure Schedule
sets forth the entire arrangement and understanding between the Company or any of its
Subsidiaries and the other parties thereto with respect to the subject matter thereof and, except as
indicated in Section 3 .9(b) of the Disclosure Schedule, there have been no amendments or side or
supplemental arrangements to or in respect of any such Contract. True, complete and correct
copies of all of the Contracts listed in Section 3.9(a) of the Disclosure Schedule (including any
amendments or supplements thereto) have been delivered to the Buyer.

               {c)     Except as set forth in Section 3.9(c) of the Disclosure Schedule, (i) each
Material Company Contract (A) constitutes a valid and binding obligation of the Company and
its Subsidiaries; (B) is in full force and effect, and enforceable against the Company and its


                                                22
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 25 of 60




Subsidiaries, and, to the Knowledge of Sellers, each other party thereto, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws in effect which affect the enforcement of creditors rights
generally or general principles of equity, whether considered in a proceeding at Law or in equity;
and (C) was not entered into as a result of non-compliance with any applicable Laws; (ii) neither
the Company nor any of its Subsidiaries nor, to the Know ledge of Sellers, any other party thereto
is in breach or default under any Material Company Contract, with or without notice or lapse of
time or both, and the Company and its Subsidiaries have not given or received notice (whether
written or oral) of any dispute, breach or default thereunder; (iii) no action has been taken (or
omitted to be taken) by the Company or any of its Subsidiaries and no event or circumstance has
occurred or exists that, with notice or lapse of time or both, would constitute a material breach of
or default, or permit termination, modification or acceleration by a party thereto (other than the
Company and its Subsidiaries) under any such Material Company Contract; and (iv) neither the
Company and its Subsidiaries have received any notice (whether written or oral) of any pending
or threatened cancellation, revocation, termination or material modification or amendment of any
Material Company Contract, and no party has repudiated or disputed any term thereof. Neither
the Company nor any of its Subsidiaries has assigned, delegated or otherwise transferred any of
its rights or obligations with respect to any such Material Company Contract.

       3.10    Compliance with Laws; Permits.

               (a)     The Company and its Subsidiaries have at all times been, and are currently
in, compliance in all material respects with all Laws. Neither the Company nor any of its
Subsidiaries has received any notice to the effect that, and the Sellers do not have any knowledge
that, (i) the Company or any of its Subsidiaries is not currently in compliance with, or is in
violation of, any applicable Laws, (ii) any Governmental Entity is conducting, or has any
intention to conduct, any investigation or review, or any investigation or review by any
Governmental Entity is pending or threatened, or (iii) facts or circumstances existing which
could reasonably be expected to result in a failure of the Company or any of its Subsidiaries to
comply with, or a violation of, any Laws.

                (b)     The Company and its Subsidiaries have obtained all Permits necessary for
the conduct of the Business as it is currently being conducted or currently contemplated to be
conducted, or necessary for the ownership, lease and/or use and operations of their Assets, and
hold such Permits free and clear of any Encumbrances. All such Permits are valid, subsisting
and in full force and effect and a true, correct and complete list of such Permits is set forth in
Section 3.l0(b) of the Disclosure Schedule. Neither the Company nor any of its Subsidiaries has
violated any such Permit in any material respect, and the Company and its Subsidiaries are in
compliance in all material respects with all such Permits. Neither the Company or any of its
Subsidiaries has received any notice from any Governmental Entity or other Person threatening
to suspend, revoke, withdraw, modify or limit any Permit. No action has been taken (or omitted
to be taken) by the Company or any of its Subsidiaries and no event or circumstance has
occurred or exists that, with notice or lapse of time or both, would constitute a material breach of
or default under, or permit or provide grounds for termination, suspension, revocation,
withdrawal or modification of, any such Permit.




                                                23
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 26 of 60




        3.11 Financial Statements. True and complete copies of the Financial Statements are
set forth in Section 3.11 of the Disclosure Schedule. The Financial Statements (a) have been
prepared from, and in accordance with, the Books and Records, (b) have been prepared in
accordance with GAAP and all applicable Laws, consistently applied throughout the periods
covered thereby, and (c) present fairly, in all material respects, the financial position, results of
operations, cash flows and shareholders' equity of the Company as of the dates thereof and for
the periods covered thereby (as applicable). The reserves set forth in the Financial Statements
have been determined in accordance with GAAP and adequately provide for the Liabilities and
contingencies reserved against. Neither the Company nor any of its Subsidiaries has engaged in
any transaction, maintained any bank account or used any corporate funds except for
transactions, bank accounts or corporate funds which have been and are reflected in the Books
and Records. Since the Balance Sheet Date, there has been no change in any of the significant
accounting policies, practices or procedures of the Company or any of its Subsidiaries, except as
disclosed in the notes to the Financial Statements. No financial statements of any Person other
than the Company and its Subsidiaries are required by GAAP to be included in the Financial
Statements.

        3.12 Absence of Undisclosed Liabilities. Except as set forth in Section 3.12 of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries has any material Liabilities
other than (a) any Liabilities that are reflected and properly reserved against on the Balance
Sheet and on any lnte1im Balance Sheet, (b) Liabilities incurred since the Interim Balance Sheet
Date in the Ordinary Course of Business (none of which Liabilities relates to any breach of
Contract, tort or violation of Law or Governmental Order or arose out of any Action). None of
the Liabilities of the Company or any of its Subsidiaries has had or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Neither the Company nor
any of its Subsidiaries has any Liability unrelated to its business and operations as currently
conducted.

        3.13 Books and Records. The Company and its Subsidiaries have made and kept, and
previously made available to the Buyer true and complete copies of, all Books and Records,
which, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the
Assets and the other activities of the Company and its Subsidiaries in all material respects. The
books of account and other financial records of the Company and its Subsidiaries (a) reflect all
items of income and expense and all Assets and Liabilities required to be reflected therein in
accordance with GAAP applied on a basis consistent with the past practices of the Company and
its Subsidiaries, (b) are in all material respects complete and correct, and do not contain or reflect
any material inaccuracies or discrepancies, (c) have been maintained in accordance with good
business and accounting practices, and (d) were prepared in accordance with all applicable Laws.
The minute books of the Company and its Subsidiaries previously delivered or made available to
the Buyer are true, correct and complete and accurately and adequately reflect all minutes of
meetings, resolutions and other actions previously taken by the shareholders, members, board of
directors and committees of the board of directors (by written consent, at a meeting, or
otherwise), as the case may be, of the Company and its Subsidiaries in all material respects and
contain true, correct and complete copies of its Organizational Documents and all amendments
thereto. The copies of the shareholders ledger and the share certificate books of the Company
and its Subsidiaries previously delivered to the Buyer are true, correct and complete and



                                                 24
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 27 of 60




accurately and adequately reflect all transactions in connection with the Company's and its
Subsidiaries' Capital Shares.

        3.14 Litigation; Government Orders. There is no Action pending or, to the Sellers'
knowledge, threatened against, by, relating to, or affecting the Company or any of its
Subsidiaries or any of its Assets or businesses. To the Knowledge of Sellers, there are no facts
or circumstances existing which could reasonably be expected to result in any such Actions.
Section 3 .14 of the Disclosure Schedule sets forth a complete and accurate description of all
Actions to which the Company or any of its Subsidiaries has been a party, including any such
Actions that were settled prior to the institution of formal proceedings. There is no pending or
threatened Action for the dissolution, liquidation, insolvency or rehabilitation of the Company or
any of its Subsidiaries and there is no basis for any such Action. Neither the Company nor any
of its Subsidiaries nor, to the Knowledge of Sellers, its Employee is subject to any Governmental
Order relating to or affecting the Business of the Company or any of its Subsidiaries and, to the
Knowledge of Sellers, there are no facts or circumstances existing which could reasonably be
expected to result in any such Governmental Order.

Furthermore, neither the Company nor any of its Subsidiaries, nor any of its directors or
executives, nor to the Sellers' knowledge, any persons for whom such Person is vicariously
liable is or was the subject of any investigation, inquiry or enforcement proceedings by any
authority for any potential violation of any anti-corruption law (including pursuant to the U.S.
Foreign Corrupt Practices Act ("FCPA") and any applicable Laws) in relation to the Company or
any of its Subsidiaries, and to the Sellers' knowledge no such proceedings, investigations or
inquiries have been threatened or are pending and there are no circumstances likely to give rise
to any such proceedings, investigations or inquiries.

       3 .15   Employee Matters.

               (a)     Section 3.15(a) of the Disclosure Schedule sets forth a complete and
accurate list of the Employees, together with their place of employment, service dates, the
current annual salary rates, bonuses (whether monetary or otherwise), deferred or contingent
compensation, commission, pension, accrued vacation, "golden parachute" and other like
benefits or other material compensation paid or payable (in cash or otherwise) since January 1,
2017 and a description of the position and job function. Section 3.l 5(a) of the Disclosure
Schedule also lists Employees on inactive status, including lay-off, short-term disability leave,
long-term disability leave, pregnancy and parental leave or other extended absences, or receiving
benefits pursuant to workers' compensation legislation, and specifies the last date of active
employment, the reason for the absence, and the expected date of return of each such Employee.

                (b)   Current and complete copies of all Employment Agreements or, where
oral, written summaries of the terms thereof, have been delivered or made available to the Buyer.
Except for those Employment Agreements listed in Section 3. l 5(b) of the Disclosure Schedule,
there are no Employment Agreements which are not terminable on the giving of reasonable
notice in accordance with applicable Law, nor are there any Employment Agreements providing
for cash, other compensation, benefits or contingent rights on Closing.




                                               25
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 28 of 60




               (c)     The Company and its Subsidiaries are in compliance in all material
respects with all applicable Laws respecting Employees and employment, including employment
practices, employment standards, pay equity, labor relations, employee documentation, workers
compensation, occupational safety, plant closings, te1ms and conditions of employment, equal
employment opportunity, human rights, the payment of social security and other Taxes and
wages and hours. Neither the Company nor any of its Subsidiaries is liable for any claims for
past due wages or any penalties for failure to comply with any of the foregoing. The Company
and its Subsidiaries have properly classified all Employees and independent contractors in
accordance with applicable Laws. There are no material controversies pending or, to the
Knowledge of Sellers, threatened between the Company or any of its Subsidiaries and any of its
Employee or former employee and, to the Knowledge of Sellers, there are no facts or
circumstances existing which· could reasonably be expected to result in any such controversies.
To the Knowledge of Sellers, no Employees have any plans to te1minate employment with the
Company or any of its Subsidiaries.

               (d)    The Company and each of its Subsidiaries have paid to all employees all
wages, overtime pay, allowances and any other compensations due and payable to the employees
in accordance with applicable Laws, and has paid all insurance contributions or obtained
insurance coverage required under applicable Laws. The Company and each of its Subsidiaries
are in compliance with the Mandatory Provident Fund Schemes Ordinance.

               (e)    There are no claims, pending claims nor, to the Knowledge of the Sellers,
threatened claims pursuant to any Laws relating to the Employees or former employees,
including employment standards, human rights, child labor, equal employment opportunity, labor
relations, occupational health and safety, workers' compensation, or pay equity. To the
Knowledge of the Sellers, nothing has occurred which might lead to a claim under any such
Laws. There are no outstanding decisions, orders or settlements or pending settlements which
place any obligation upon the Sellers to do or refrain from doing any act.

                (f)    Section 3.15(f) of the Disclosure Schedule lists all Benefit Plans which the
Company or any of its Subsidiaries sponsors, maintains, contributes or is obligated to contribute,
or under which the Company or any of its Subsidiaries has or may have any liability. Each
Benefit Plan conforms to and has been operated and administered in compliance with the
requirements of such plans and applicable Laws. Neither the Company nor any of its
Subsidiaries is delinquent as to contributions or payments to, or in respect of, any of its Benefit
Plans and all amounts payable with respect to the portion of the plan year ending on the Closing
will be paid on or before the Closing.

                (g)    Except for the Benefit Plans or as disclosed in Section 3.15(g) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries is a party to, or bound by,
nor does the Company or any of its Subsidiaries have any liability or contingent liability with
respect to any employment policies or plans, whether written or unwritten, funded or unfunded,
or formal or informal.

            (h)    Except as set forth on Section 3.15(h) of the Disclosure Schedule, neither
the Company nor any of its Subsidiaries has used the services of or workers provided by third



                                                26
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 29 of 60




party contract labor suppliers, temporary employees, "leased employees" or individuals who
have provided services as independent contractors.

               (i)   Neither the Company nor any of its Subsidiaries is delinquent in any
payments to any of its Employees or leased employees, nor is it aware of any claims for any
wages, salaries, commissions, bonuses or other direct compensation for any services performed
by them or any amounts required to be reimbursed to such Employees or leased employees, and
the Company and its Subsidiaries have made all remittances to Govemmental Entities (including
without limitation, for income tax, employment insurance, pension benefits and workers
compensation) that are required to be made on behalf of such Employees, leased employees or
by the Company or any of its Subsidiaries on account of same.

               G)       Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, or any termination of employment or
service or other event or occmTence in connection therewith will or may (i) entitle any current or
former employee, director or consultant of the Company or any of its Subsidiaries to any
payment or benefit (or result in the funding of any such payment or benefit) or result in any
forgiveness of indebtedness with respect to any such persons, (ii) increase the amount of any
compensation, equity award or other benefits otherwise payable by the Company or any of its
Subsidiaries or (iii) result in the acceleration of the time of payment, funding or vesting of any
compensation, equity award or other benefits.

                (k)    All current assessments under workers' compensation legislation in
relation to the Business of the Company and its Subsidiaries and their contractors and
subcontractors have been paid or accrued. The Company and its Subsidiaries have not been and
are not subject to any additional or penalty assessment under such legislation which has not been
paid and has not been given notice of any audit. The accident cost experience of the Company
and its Subsidiaries is such that there are not pending nor, to the Knowledge of the Sellers,
potential assessments, experience rating charges or claims which could adversely affect the
premium payments or accident cost experience of the Company and its Subsidiaries or result in
any additional payments in connection with the Business.

       3.16    Employment and Labor Matters.

                 (a)    Neither the Company nor any of its Subsidiaries is a party to, or subject to,
or a participant in any negotiation of, any labor Contract or any collective bargaining Contract
with any labor organization, union, work council, group or association, and there are no
employee unions (nor any other similar labor or employee organizations) under Law, custom or
practice in respect of any Employees or any Persons providing on site services in respect of the
Company or any of its Subsidiaries. Neither the Company nor any of its Subsidiaries has
experienced, and is not cmTently the subject of, any threatened or apparent union organizing
activities. Neither the Company nor any of its Subsidiaries is subject to any outstanding
Liabilities in respect of former Employees.

               (b)      There are no outstanding or, to the Knowledge of the Sellers, threatened
unfair labor practices, complaints or applications relating to any labor organization, union, work
council, group or association, including any proceedings which could result in certification of



                                                 27
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 30 of 60




any such Person as the bargaining agent for any Employees or any Persons providing on site
services in respect of the Company or any of its Subsidiaries, and there have not been any such
proceedings within the last three years.

        3 .17   Personal Information.

                (a)    No misuse or misappropriation of Personal lnfom1ation has occurred in
respect of the Company or any of its Subsidiaries. All consents, approvals, permits, waivers,
rulings, exemptions or acknowledgments required to be obtained under applicable Law for the
purpose of disclosing Personal Information to the Buyer and the Buyer's advisors in connection
with their evaluation of the transactions contemplated by this Agreement have been obtained to
the extent that such Personal Information is to be disclosed to the Buyer.

              (b)     The collection, use and retention of the Personal Information by the
Company and its Subsidiaries, the disclosure or transfer of the Personal Information by the
Company and its Subsidiaries to any third parties and transfer of the Personal Infonnation by the
Company and its Subsidiaries to the Buyer as part of the Buyer's due diligence and as
contemplated by this Agreement or any Ancillary Agreement complies with all Privacy Laws.

               (c)     There are no restrictions on the Company or any of its Subsidiaries'
collection, use, disclosure and retention of the Personal Information except as provided by
Privacy Laws.

                 (d)    There are no investigations, inquiries, actions, suits, claims, demands or
proceedings, whether statutory or otherwise, pending, ongoing, or to the best of the Knowledge
of the Sellers, threatened with respect to the Company or any of its Subsidiaries' collection, use,
disclosure or retention of the Personal Information.

               ( e)   No decision, judgment or order, whether statutory or otherwise, is pending
or has been made, and no notice has been given pursuant to any Privacy Laws, requiring the
Company or any of its Subsidiaries to take (or to refrain from taking) any action with respect to
the Personal Information.

                (f)    Company has complied and is in compliance with all applicable Privacy
Laws.

        3 .18   Intellectual Property.

                 ( a)    Section 3 .l 8(a) of the Disclosure Schedule sets forth (i) a list of all
Intellectual Property owned or purported to be owned or controlled by the Company or any of its
Subsidiaries that is patented, registered or for which there are applications for such patents or
registration, (ii) a true summary of all material unregistered Intellectual Property owned by the
Company or any of its Subsidiaries, including material Proprietary Rights ((i) and (ii)
collectively, the "Owned Intellectual Property"), and (iii) a list of all Intellectual Property that is
licensed by the Company or any of its Subsidiaries from a third party or which is otherwise
presently being used, has been used, or is being held for use, in connection with the business,
services, products, or processes of the Company or any of its Subsidiaries as presently conducted
and as contemplated to be conducted (the "Licensed Intellectual Property" and, together with the


                                                  28
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 31 of 60




Owned Intellectual Property, the "Company IP"). In addition, Section 3. l 8(a) of the Disclosure
Schedule sets forth the following information with respect to the Company IP: (A) for each
Patent, the number, normal expiration date, title and priority information for each country in
which such Patent has been issued, or, the application number, date of filing, title and priority
inf01mation for each country, (B) for each Trademark, the date first used, the application serial
number or registration number, the class of goods covered, the nature of the goods or services,
the countries in which the names or mark is used and the expiration date for each country in
which a Trademark has been registered, and (C) for each Copyright for which registration has
been sought, whether or not registered, the date of creation and first publication of the work, or
in the case of mask works the date of first commercial exploitation, the number and date of
registrntion for each country in which a Copyright application has been registered. True, coITect
and complete copies of e.ach registration, application, license and other Contracts or material
documents relating to the Company IP have been delivered to the Buyer.

                (b)    Except as set forth on Section 3.18(b) of the Disclosure Schedule, the
Company and its Subsidiaries own and have the exclusive right to use all of the Owned
Intellectual Property and has valid and enforceable rights to use all of the Licensed Intellectual
Property, in each case, free and clear of any and all Encumbrances. The Company IP gives the
Company and its Subsidiaries sufficient rights to use, and constitute all of the Intellectual
Property used in or necessary for the conduct of the Company's and its Subsidiaries' Business as
it is presently being conducted and as cmrently contemplated to be conducted, including the
design, manufacture, lease, promotion and sale of all Customer Deliverables. To the Knowledge
of the Sellers, the Owned Intellectual Property is valid, subsisting and enforceable. None of the
Company IP includes any Intellectual Property of any former employer of any Employees. All
of the pending applications for Owned Intellectual Property have been duly filed, diligently
prosecuted and all other actions to protect such Owned Intellectual Property have been taken.

                 (c)     Neither the Company IP, nor the operation of the Company's business as
currently conducted or currently contemplated to be conducted nor the use, development, sale or
license of the Customer Deliverables, infringes, dilutes, misappropriates or otherwise violates the
Intellectual Property of any third Person. There is no Action pending or, to the Knowledge of
the Sellers, threatened against the Company or any of its Subsidiaries related to its infringement
or violation or misuse of any Person's Intellectual Property in any manner. Except as set forth in
Section 3.18(c) of the Disclosure Schedule, neither the Company nor any of its Subsidiaries (i)
has received any notice alleging, nor to the Knowledge of the Sellers, are there facts or
circumstances that might give rise to, invalidity with respect to any of the Company IP and (ii)
has not (whether orally or in writing) been charged, received notice of, nor to the Sellers'
knowledge is it threatened to be charged, with infringement of Intellectual Property rights of
others and, to the Sellers' knowledge, there are no facts or circumstances that might give rise to
such charge. No Person has notified the Company or any of its Subsidiaries (whether orally or in
writing) that it is claiming any ownership of or right to use any of the Company IP.

               (d)    Except as set forth in Section 3J 8(d) of the Disclosure Schedule, to the
Knowledge of the Sellers, no Person is infringing or otherwise violating any Company IP or, in
the case of Licensed Intellectual Property that is material to the Business of the Company or any
of its Subsidiaries or with respect to which the Company or any of its Subsidiaries has



                                               29
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 32 of 60




enforcement rights, such Licensed Intellectual Property, and no such infringement claims are
pending or threatened against any Person by the Company or any of its Subsidiaries.

               (e)     The ownership of the Owned Intellectual Property of the Company or any
of its Subsidiaries and rights to use the Licensed Intellectual Property will not be lost, altered,
impaired or rendered subject to termination by any third Person, by virtue of the execution,
delivery and performance of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby.

               (f)      All Employees are under written obligation to the Company and its
Subsidiaries to maintain in confidence all confidential or proprietary information acquired by
them in the course of their engagement and to assign to the Company and its Subsidiaiies all
inventions made by them within the scope of their employment or engagement with the
Company and its Subsidiaries and for a reasonable period thereafter. All Employees who have
contributed to or materially participated in the conception, reduction to practice or development
of any Intellectual Property, have so contributed or participated either: (i) in a "work-for-hire"
Contract with the Company and its Subsidiaries in accordance with applicable Law, that by its
terms accords the Company and its Subsidiaries full and exclusive ownership of all right, title
and interest in and to, all such Intellectual Property; or (ii) under appropriate instruments of
assignment in favor of the Company and its Subsidiaries as assignee that by their terms convey
to the Company and its Subsidiaries full and exclusive ownership of all right, title and interest in
and to all such Intellectual Property.

                (g)     The Company and its Subsidiaries have taken reasonable steps necessary
or appropriate (including entering into appropriate confidentiality and nondisclosure agreements
with Employees, licensees and customers) to safeguard and maintain the secrecy and
confidentiality of their trade secrets and other Proprietary Rights. To the Knowledge of the
Sellers, there has not been any breach of such confidentiality or nondisclosure agreement by any
party thereto.

               (h)    Except as set forth in Section 3.1 S(h) of the Disclosure Schedule, neither
the Company nor any of its Subsidiaries has disclosed or delivered to any escrow agent or other
Person any of the source code relating to Software owned or purported to be owned or controlled
by the Company or any of its Subsidiaries ("Company Software") or the Customer Deliverables,
and no Person has the right, contingent or otherwise, to obtain access to or use of any such
source code. Neither the Company Software nor the Customer Deliverables contain any "back
door," "time bomb," "Trojan horse," "worm," "drop dead" device, "virus" or other software
routines, code or devices designed to permit unauthorized access to or to disable, erase or
otherwise adversely affect the operation or functionality of any software, hardware or data
without the consent of the user (collectively, "Viruses").

               (i)     Except as set forth in Section 3. l 8(i) of the Disclosure Schedule, no
Company Software or component thereof contains any code that is, in whole or in part, subject to
the provisions of any license to Software that is made generally available to the public without
requiring payment of fees or royalties (including any obligation or condition under any "open
source" license) ("Open Source Software"). No Open Source Software used by the Company or
any of its Subsidiaries has been used, modified, distributed or conveyed in any way such that the


                                                30
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 33 of 60




license obligations or conditions thereof may subject the Company Software to any disclosure or
other obligation or restriction. For the purposes of this Section 3.l 8(i), "modified" or a
"modification" means: any addition to or deletion from any part of the Open Source Software; or
any integration or incorporation of any part of the Open Source Software with or into the
Company Software at any time, including, before, during or after compilation, linking (statically
or dynamically) or execution. The Company and its Subsidiaries are in full compliance with the
terms and conditions of all licenses governing the use of the Open Source Software and the
Company Software and all components thereof. No Company Software is subject to any license
tenns that (i) require, or condition the use or distribution of any Company IP on, the disclosure,
licensing or distribution of any source code for any portion of such Company IP or (ii) otherwise
impose any limitation, restriction or condition on the right or ability of the Company or any of its
Subsidiaries to use or distribute any Company IP.

               (j)    Neither the Company nor any of its Subsidiaries (i) is in violation of any
Laws relating to the rights of any Person with respect to Personal Information and/or Privacy
Rights, including the Laws relating to the collection, storage, use, security and transfer of
Personal Information and (ii) is in compliance with all applicable industry standards relating to
Personal Information and/or Privacy Rights.

                 (k)     All third party servicing, outsourcing, hosting or similar arrangements
relating to the management of information relating to the Company are set forth in Section
3. l 8(k) of the Disclosure Schedule.

       3.19    Tax Matters.

                (a)     The Company and its Subsidiaries have duly and timely filed with the
appropriate Governmental Entities all Returns (including information reporting and related
documents) in respect of Taxes required to be filed through the date hereof in all jurisdictions
applicable to the Company and its Subsidiaries and will timely file any such Returns required to
be filed on or prior to the Closing Date. Each such Return and other infonnation filed by the
Company and its Subsidiaries is true, complete and accurate in all material respects and properly
reflects and does not in any material respect understate the taxable income or the liability of the
Company and its Subsidiaries for such Taxes for the period to which such Return relates. The
adjusted cost base or cost amount of the assets of the Company and its Subsidiaries and the
undepreciated capital cost or cumulative eligible capital of such assets, for determining future
capital cost allowance, amortization and income tax deductions and the various Tax accounts are
accurately reflected in the Returns and books and records of the Company and its Subsidiaries.
Neither the Company nor any of its Subsidiaries has requested any extension of time within
which to file any Return (including information Returns) in respect of any Taxes which has not
since been filed. The Sellers have delivered to the Buyer complete and accurate copies of all
Returns of the Company and its Subsidiaries for the 2016 tax year, to the extent a Return has
been filed or is due. No claim has ever been made by a Governmental Entity in a jurisdiction
where the Company or any of its Subsidiaries does not file a Return that it is or may be subject to
taxation by that jurisdiction.

               (b)     All Taxes for which the Company and its Subsidiaries are or may be
liable, whether to taxing Governmental Entities or to third parties, (i) if due and payable, have


                                                31
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 34 of 60




been timely paid prior to the Closing Date, or (ii) if not yet due and payable, an adequate reserve
(in conformity with GAAP) has been established therefor. Neither the Company nor any of its
Subsidiaries has any Liability for Taxes in excess of the amounts so paid or reserves so
established. There are no Taxes for which the Company or any of its Subsidiaries is or may
become liable that will apply in a period or a portion thereof beginning on or after the Closing
Date and that are attributable to income earned or activities occurring before the Closing Date.

                (c)    The Company and its Subsidiaiies have, within the time and in the manner
prescribed by applicable Law, withheld and remitted to the proper Governmental Entities all
Taxes required to be withheld or remitted by the Company and its Subsidiaiies including without
limitation in respect of each payment made to any of its present or former officers, directors,
shareholders, employees, any Person who is a non-resident and any other Person.

                (d)     Without limiting the generality of the foregoing, the Company and its
Subsidiaries are in material compliance with all registration, collection, remittance, timely
reporting and record keeping obligations in respect of all sales tax legislation. The Company and
its Subsidiaries have properly requested, received and retained all relevant exemption certificates
and/or other docun1entation supporting any claimed exemption or waiver of Taxes on sales or
other transactions to which the Company or any of its Subsidiai·ies otherwise would have been
obligated to collect or withhold Taxes.

               (e)     No examination, audit or other Action relating to Taxes of the Company
or any of its Subsidiaries is currently in progress and no Governmental Entity is asserting or has
threatened to assert against the Company or any of its Subsidiaries any deficiency, proposed
deficiency or claim for additional Taxes or any adjustment thereof with respect to any period for
which a Tax Return has been filed, for which Tax Returns have not yet been filed or for which
Taxes are not yet due and payable. Neither the Company nor any of its Subsidiaries has granted
any waiver of any limitation period applicable to any claim for Taxes or agreed to any extension
of time with respect to any Tax assessment or deficiency. No objections or appeals to any
assessment or reassessment have been filed. There is no basis for any adverse reassessment by
any Governn1ental Entity for any year remaining open for reassessment. No power of attorney or
authorization has been executed by the Company or any of its Subsidiaries with respect to any
open matter relating to Taxes that is currently in force.

              (f)     There are no Encumbrances for Taxes (other than for cun-ent Taxes not yet
due and payable) on the Assets of the Company or any of its Subsidiaries.

               (g)      All elections with respect to Taxes affecting the Company or any of its
Subsidiaries or their respective Assets as of the date hereof are set forth in Section 3.19(g) of the
Disclosure Schedule.

               (h)     There are no Tax sharing Contracts or similar Contracts (including
indemnity Contracts) cun-ently in effect with respect to or involving the Company or any of its
Subsidiaries and, after the Closing Date, neither the Company nor any of its Subsidiaries shall be
bound by any such Tax shaiing Contracts or similar Contracts or have any Liability under any
such Contracts entered into prior to the Closing.




                                                 32
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 35 of 60




                (i)    There is no deductible outlay or expense owing by the Company or any of
its Subsidiaries to an Affiliate, except as disclosed in the Balance Sheet, which is unpaid and
which will be included in the of the income of the Company or any of its Subsidiaries for any
taxation year ending on or after the Closing Date.

               (j)     All of the interest which has been paid or is payable by the Company or
any of its Subsidiaries or in respect of its debt is deductible in calculating their income for tax
purposes.

              (k)     Neither the Company nor any of its Subsidiaries is a party to or bound by
any Tax indemnity obligation or similar contract or practice with respect to Taxes (including any
advance pricing agreement, closing agreement or other contract relating to Taxes with any
Governmental Entity).                                                  ·

              (1)     Neither the Company nor any of its Subsidiaries has any Liability for
Taxes of any other Person, as a transferee or successor, by Contract or otherwise.

        3.20 Insurance. Section 3.20 of the Disclosure Schedule sets forth all policies of, or
binders for business interruption, fire, property, casualty, crime, directors and officers, liability,
title, worker's compensation, product liability, errors and omissions and other forms of insurance
(including bond and surety arrangements) to which the Company or any of its Subsidiaries is a
party, a named insured or otherwise the beneficiary of coverage or which are maintained by the
Company or any of its Subsidiaries. All such policies and binders are in full force and effect on
the date hereof, shall be kept in full force and effect by the Company and its Subsidiaries through
the Closing Date and will continue in full force and effect on identical terms following the
Closing. Such insurance provides, and during its term has provided, coverage to the extent and
in the manner (a) customary, adequate and reasonable for the Company and its Subsidiaries and
their respective Assets, businesses and operations and the risks insured against in connection
therewith, including replacement cost insurance coverage for all of the Assets and (b) as may be
or may have been required by Law and by any and all Contracts to which the Company or any of
its Subsidiaries is or has been a party or by which it or any Assets is or has been bound. Neither
the Company nor any of its Subsidiaries is in any breach of or default under any of such policies
or binders (including with respect to the payment of premiums or the giving of notices), no event
has occurred which, with notice or the lapse of time, would constitute a breach or default and
neither the Company nor or any of its Subsidiaries has failed to present or give any notice with
respect to any material claim under any such policy or binder in a due and timely fashion. No
insurer has refused, denied or disputed coverage with respect to the Company or any of its
Subsidiaries and there are no unpaid claims under any such policies or binders. No insurer has
advised the Company or any of its Subsidiaries that it intends to reduce coverage, materially
increase any premium or fail to renew any existing policy or binder and, to the Knowledge of the
Sellers, there are no facts or circumstances under which any insurer might be justified in doing
any of the foregoing.

       3.21 Compliance with Environmental Matters. Except as set forth in Section 3.21 of
the Disclosure Schedule:




                                                 33
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 36 of 60




               (a)      The Company and its Subsidiaries and their operations on the Leased Real
Property have complied with and are in compliance, in all material respects, with all applicable
Environmental Laws and all Environmental Permits necessary for the conduct of the Business
and all such Environmental Permits are in full force and effect. No Hazardous Materials are or
have been treated, stored, handled, Released, discharged or disposed of at, on or under or
migrated onto or from the Leased Real Property by or, on behalf of the Company or any of its
Subsidiaries in violation of Environmental Laws.

               (b)    Neither the Company nor any of its Subsidiaries has received any notice,
request for infmmation, complaint, demand, order or similar communication from any
Governmental Entity alleging any violation of or liability under any Enviromnental Laws or any
Governmental Order which are necessary or required under any Enviromnental Laws with
respect to the Business or properties of the Company or any of its Subsidiaries or the operation
or ownership thereof.

               (c)   Neither the Company nor or any of its Subsidiaries has entered into any
agreement pursuant to which it has assumed or will assume any liability or obligation under
Environmental Law, including any obligation for costs of investigation, monitoring, removal or
remediation of Hazardous Materials.

        3 .22 Inventory. The Inventory of the Company and its Subsidiaries consists of (a) raw
materials and supplies, (b) goods in process, and (c) finished goods, all of which are free from
material defects in materials and workmanship and are merchantable and fit for the purpose for
which they were procured or manufactured and contain genuine, branded parts obtained from the
direct suppliers to (the applicable) original equipment manufacturer. None of the Inventory is
slow-moving, obsolete, damaged, or defective, subject only to the reserve for inventory
writedown set forth on the face of the Balance Sheet (rather than in any notes thereto) as adjusted
for the passage of time through the Closing Date in accordance with the past custom and practice
of the Company and its Subsidiaries.

        3.23 Prohibited Payments. Neither the Company nor any of its Subsidiaries, nor any of
its agents, directors or executives, nor to the Sellers' knowledge, any persons for whom such
Person is vicariously liable is nor has it at any time engaged in any conduct, activity or practice
which would violate any money-laundering laws or anti-corruption law, including but not lin1ited
to the FCP A or any applicable Laws, nor has it, directly or indirectly, ( a) offered, paid, promised
to pay, or authorized the payment of any money, or offered, given, promised to give, or
authorized the giving of anything of value (including but not limited to tangible and intangible
gifts, favors, services, and those entertainment and travel expenses that go beyond what is
reasonable and customary and of modest value), directly or indirectly, to or from any Person or
any Representative thereof, to obtain favorable treatment in securing business or otherwise to
obtain special concessions for the Company or any of its Subsidiaries, (b) offered, paid,
promised to pay, or authorized the payment of any money, or offered, given, promised to give, or
authorized the giving of anything of value (including but not limited to tangible and intangible
gifts, favors, services, and those entertainment and travel expenses that go beyond what is
reasonable and customary and of modest value), directly or indirectly, to or for the benefit of any
Governmental Entity or political party or any official, employee or agent thereof, for the purpose
of affecting his or her action or the action of the Governmental Entity or political party that he or


                                                 34
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 37 of 60




she represents to obtain favorable treatment in securing business or to obtain special concessions
for the Company or any of its Subsidimies, (c) made or agreed to make any cont1ibution, or
reimbursed any political gift or contribution made by any other Person, to any candidate for
federal, state, local, municipal, territorial or foreign public office, (d) established or maintained
any unrecorded fund or asset for any purpose or made any false entries on the Books and
Records of the Company or any of its Subsidiaries for any reason, (e) paid or delivered any fee,
commission or any other sum of money or item of property, however characterized, to any
finder, agent, government official or other party, in the United States, Hong Kong, the Republic
of the Philippines or any other country, which in any manner relates to the Assets, businesses or
operations of the Company or any of its Subsidiaries that the Company or such Subsidiary knows ·
or has reason to believe to have been illegal under any Laws (or any rules or regulations
thereunder) of any country having jurisdiction, or (f) otherwise used funds of the Company or
any of its Subsidiaries for any illegal purpose, including any violation of the FCPA or the
equivalent legislation in jurisdictions to which the Company or any of its Subsidiaries is subject.
No Seller has, directly or indirectly, in connection with the Company or any of its Subsidiaries or
their respective Assets or business, made or agreed to make any payment to any Person
connected with or related to any Governmental Entity, except payments or contributions required
or allowed by applicable Law.

       3.24    Sanctions; Trade Controls.

                (a)     Neither the Company nor any of its Subsidiaries nor, to the Knowledge of
the Sellers, any director, officer, agent, employee, Seller or Person acting on behalf of such other
Person or on behalf of the Company or any of its Subsidiaries is currently the target of any
sanctions administered by the Office of Foreign Assets Control of the U.S. Treasury Department
(including the designation as a "specially designated national or blocked person" thereunder), the
U.S. State Department, U.S. Commerce Department, the United Nations Security Council or
other relevant sanctions authorities (collectively, "Sanctions") nor (i) is the Company or any of
its Subsidiaries located, organized or resident in a country sanctioned by any relevant sanctions
authority ("Sanctioned Country") nor (ii) has the Company or any of its Subsidiaries, Sellers or
any director, officer, agent, employee, or any other Person acting on behalf of the Company or
any of its Subsidiaries or Sellers, knowingly shipped goods of the Company or any of its
Subsidiaries to, or transacted business with, any Sanctioned Country nor dealt with any
customer, supplier or person located or ordinarily residing in a Sanctioned Country.

                (b)    The Sellers will not, directly or indirectly, use the proceeds of the
transaction, or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund any activities of or business with any individual or
entity, or in any country or tenitory, that, at the time of such funding, is the target of Sanctions,
or in any other manner that will result in a violation by any Person of Sanctions.

              (c)     The Company has been in compliance with all applicable Trade
Compliance and Trade Control Laws. Without limiting the foregoing, the Company has not
impo11ed, exported or transferred any product, exchanged, supplied, disclosed or provided access
to any technical data, or otherwise provided any service contrary to the applicable Trade
Compliance and Trade Control Laws.



                                                 35
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 38 of 60




         3.25 Transactions with Ce11ain Persons. Except as set forth in Section 3.25 of the
Disclosure Schedule, no holder of the Ordinary Shares, Seller, Employee or Affiliate of any of
the foregoing, and no member of any such Person's immediate family, is currently, or within the
last three (3) years has been, a party to any business relationship, transaction or Contract with the
Company or any of its Subsidiaries, or owned any asset that is used in the Business of the
Company or any of its Subsidiaries, including any Contract (a) providing for the furnishing of
services by, (b) providing for the lease or rental of real or personal property from, (c) providing
for the borrowing or loaning of money or other property to, or (d) otherwise requiring payments
to (other than for dividends or distributions to any holder of Ordinary Shares in his or her
capacity as such or for services as Employee in his or her capacity as such), any such Person or
any Person in which any such Person has an interest as a holder of Capital Shares or as an
officer, director, trustee or partner. In addition, no such Person has an interest in any Person that
engages in competition with the Company or any of its Subsidiaries with respect to any line of
products or services of the Company or any of its Subsidiaries in any market presently served by
the Company or any of its Subsidiaries (except for ownership of less than one (1 %) percent of·
the outstanding Capital Shares of any corporation that is publicly traded on any recognized
exchange or in the over-the-counter market).

        3.26 Bankruptcy and Insolvency. Neither the Company nor any of its Subsidiaries is
insolvent and neither the Company nor any of its Subsidiaries is otherwise subject to any Action
under any other bankruptcy, insolvency, reorganization, moratorimn or other similar Laws and
equitable principles relating to or limiting creditors' rights, nor has the Company or any of its
Subsidiaries made an assignment in favor of its creditors or a proposal in bankruptcy to its
creditors or any class thereof, nor had any petition for a receiving order presented in respect of it.
Neither the Company nor any of its Subsidiaries has initiated Action with respect to a
compromise or arrangement with its creditors or for its winding up, liquidation or dissolution.
No receiver has been appointed in respect of the Company or any of its Subsidiaries or any of
their respective properties or assets and no execution or distress has been levied upon any of the
properties or assets of the Company or any of its Subsidiaries. No Action has been taken or
authorized by or against the Company or any of its Subsidiaries with respect to any
amalgamation, merger, consolidation, aiTangement or reorganization of, or relating to, the
Company or any of its Subsidiaries nor have any such Action been authorized by any other
Person.

        3.27 No Other Agreements. Except as set forth in Section 3.27 of the Disclosure
Schedule, other than sales of products and services in the Ordinary Course of Business, none of
the Sellers or the Company or any of its Subsidiaries has an obligation of any kind or nature,
absolute or contingent, to any other Person to (a) sell or effect a sale of all or any of the Assets of
the Company or any of its Subsidiaries, (b) sell or effect a sale of any Capital Shares of the
Company, (c) effect any merger, consolidation or other reorganization of, or other business
combination involving, the Company or any of its Subsidiaries, or (d) enter into any Contract or
cause the entering into a Contract with respect to any of the foregoing.

       3.28    Customers and Vendors.

               (a)      Section 3.28 of the Disclosure Schedule lists, for the Company and its
Subsidiaries, the (i) five (5) largest customers in terms of sales during the twelve (12) month


                                                 36
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 39 of 60




period ended as of the Balance Sheet Date and states the approximate total aggregate sales by the
Company and its Subsidiaries to each such customer during such periods and (ii) five (5) largest
vendors during the twelve (12) month period ended as of the date of the Balance Sheet Date and
states the approximate total aggregate purchases by the Company and its Subsidiaries from each
such vendor during such periods.

                (b)     Neither the Sellers nor the Company nor any of its Subsidiaries has
received notice of termination or an intention to tem1inate any relationship with the Company or
any of its Subsidiaries from any customer or vendor and to the Sellers knowledge no customer or
vendor has grounds for terminating any relationship with the Company or any of its Subsidiaries.
Neither the Sellers nor the Company nor any of its Subsidiaries has received any notice or has
any reason to believe that any customer of the Company or any of its Subsidiaries has ceased, or
will cease, to use the services of the Company or any of its Subsidiaries, including as a result of
discontinuing any trial, or has substantially reduced, or will substantially reduce, the use of such
services at any time, including as a result of modifying the terms of any trial. Neither the Sellers
nor the Company nor any of its Subsidiaries has received any notice or has any reason to believe
that any vendor will not sell supplies, services, technology and other goods to the Company or
any of its Subsidiaries at any time after the Closing on terms and conditions substantially similar
to those used in its current sales to the Company or any of its Subsidiaries, subject only to
general and customary price increases.

        3.29 Bank Accounts: Powers of Attorney. Section 3.29 of the Disclosure Schedule
contains a complete and correct list of (a) the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which the Company or any of its Subsidiaries
has. an account, lockbox or safe deposit box or maintain a banking, custodial, trading or other
similar relationship; (b) the bank, trust company, securities broker and other financial institution
in which each such account, lockbox or safe deposit box is held; and (c) the name of every
Person authorized to draw thereon or who has access thereto. There are no outstanding powers
of attorney granted by or on behalf of the Company or any of its Subsidiaries.

        3.30 No Brokers. None of the Sellers or the Company or any of its Subsidiaries, nor
any of the Employee, holders of Ordinary Shares or any of their respective Affiliates, has
employed or made, or will enter into or make, any Contract or understanding with any broker,
finder or similar agent or any Person that will result in any Liability of the Company or any of its
Subsidiaries or the Buyer or any of their respective Affiliates for any finder's fee, brokerage fee
or commission or similar payment in connection with the transactions contemplated hereby and
by the Ancillary Agreements, nor is there any claim by any Person, or any basis for a claim by
any Person for any such finder's fee, brokerage fee or commission or similar payment.

         3.31 Accuracy of Information. None of the information supplied or to be supplied by
or on behalf of the Sellers or the Company or any of its Subsidiaries (a) to any Person for
inclusion in any document or application filed with any Governmental Entity having jurisdiction
over, or in connection with, the transactions contemplated by this Agreement and the Ancillary
Agreements or (b) to Buyer or its Representatives in connection with, pursuant to, or contained
in, this Agreement, the negotiations leading up to this Agreement, any Ancillary Agreement, the
Disclosure Schedule or the exhibits, Schedules, certificates, documents, written information or
lists attached hereto or specifically referred to herein or otherwise in connection with the


                                                37
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 40 of 60




transactions contemplated by this Agreement or by such Ancillary Agreements, contains or will
contain any untme statement of a material fact, or omits or will omit to state any material fact
required to be stated herein or therein or that is necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not misleading. All
documents required to be filed, if any, by the Sellers or the Company or any of its Subsidiaries
with any Governmental Entity in connection with this Agreement or the transactions
contemplated by this Agreement comply in all material respects with the provisions of applicable
Law. To the Knowledge of the Sellers, there are no facts, circumstances or developments
pe11aining to the Company or any of its Subsidiaries or their respective business which would
reasonably be expected to have a Material Adverse Effect and which have not been disclosed in
this Agreement, the Disclosure Schedule or the Financial Statements, or otherwise disclosed to
the Buyer in writing.

                            ARTICLE IV
      REPRESENTATIONS AND WARRANTIES CONCERNING THE SELLERS

        Each of the Sellers hereby, severally and not jointly, represents and wairants to the Buyer
as of the date hereof and as of the Closing Date, as follows:

        4.1     No Conflict. None of the execution, delivery and perfonnance of this Agreement
or any Ancillary Agreement, compliance with any of the provisions hereof or thereof or the
consummation of the transactions contemplated hereby and thereby, by any of the Sellers or the
Company or any of its Subsidiaries will (a) conflict with, result in a violation or breach of, or
constitute a default under (including any such conflict, violation, breach or default resulting from
the failure to make or obtain any required notification, consent, waiver or approval under), or
result in the acceleration of, or create in any party the right to accelerate, terminate or cancel, or
give rise to a right of payment, prepayment or reimbursement, or termination, cancellation,
modification or acceleration under, or to additional accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Encumbrance (other than a
Permitted Encumbrance) upon any assets of such Seller under any provision of, any Contract to
which such Seller is a party or by which it or any of its assets is bound or any Pe1mit held by
such Seller, in each case whether with or without notice, lapse of time or both, (b) result in a
contravention, violation or breach of any Law or Governmental Order applicable to such Seller
or to any of its business or assets, or (c) result in an imposition of any Encumbrance, restriction
or charge on any of the assets or the businesses of such Seller (other than a Permitted
Encumbrance) or on any of the Ordinary Shai·es held by such Seller.

       4.2     Consents and Approvals. No consent, waiver, agreement, approval, Permit or
authorization of, or declaration, filing, notice or registration to or with, or assignment by, any
Governmental Entity or other Person is required to be made or obtained by such Seller in
connection with the execution, delivery and performance of this Agreement or any Ancillary
Agreement to which such Seller is (or will be) a pm1y or the consummation of the transactions
contemplated hereby and thereby.

        4.3     Bankruptcy and Insolvency. Each of the Sellers is not an insolvent Person or
subject to any bankruptcy, insolvency or other similar Law.



                                                 38
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 41 of 60




        4.4    Ownership of Ordinary Shares. Such Seller has good and marketable title to, and
owns of record and beneficially, the outstanding Ordinary Shares set forth opposite such Seller's
name on Schedule 2.1, free and clear of any and all Encumbrances, and has full right and power
and authority to deliver such Ordinary Shares to the Buyer as contemplated hereby. No Seller is
a party to any Contract with respect to any Ordinary Shares or Capital Shares of the Company or
any of its Subsidiaries, including any Contract that could require such Seller to sell, transfer, or
otherwise dispose of any Ordinary Shares other than this Agreement and the Ancillary
Agreements.

                                ARTICLEV
               REPRESENTATIONS AND WARRANTIES OF THE BUYER

       The Buyer represents and warrants to the Sellers:

        5.1    Organization. The Buyer is organized, subsisting and in good standing as a
private company limited by shares under the Laws of Hong Kong and has full corporate power
and authority to own, lease and operate its assets and to conduct its business as it is now
conducted and presently proposed to be conducted. The Company is qualified to do business and
is in good standing in each jurisdiction in which the ownership, operation or leasing of its Assets
and the conduct of its business requires it to be so qualified.

        5.2     Authorization. The Buyer has the requisite power and authority to execute and
deliver this Agreement and each other Ancillary Agreement to which it is (or will be) a party, to
consummate the transactions contemplated hereby and thereby and to perf01m all of its
obligations contained herein and therein. The execution and delivery of this Agreement and each
such Ancillary Agreement by the Buyer and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by the directors of the Buyer and no
other corporate proceedings are necessary to authorize this Agreement or each such Ancillary
Agreement or to consummate the transactions contemplated hereby or thereby. This Agreement
has been duly executed and delivered by the Buyer and (assuming due authorization, execution
and delivery by the other parties thereto) constitutes a valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except as the enforceability thereof
may be limited by (a) applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws in effect which affect the enforcement of creditors rights generally or (b) general principles
of equity, whether considered in a proceeding at Law or in equity. Each Ancillary Agreement to
which the Buyer is (or will be) a party has been (or will be as of the Closing) duly executed and
delivered by the Buyer, and (assuming due authorization, execution and delivery by the other
part(ies) thereto) constitutes (or will constitute as of the Closing) a valid and binding obligation
of the Buyer, enforceable against the Buyer in accordance with its terms, except as the
enforceability thereof may be limited by (a) applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws in effect which affect the enforcement of creditors rights
generally or (b) general principles of equity, whether considered in a proceeding at law or in
equity.

       5.3    No Conflict. None of the execution, delivery and performance of this Agreement
or any Ancillary Agreement, compliance with any of the provisions hereof or thereof or the
consummation of the transactions contemplated hereby and thereby, by the Buyer will (a)


                                                39
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 42 of 60




contravene, conflict with, or result in any violation or breach of any prov1s10n of, the
Organizational Documents of the Buyer, (b) conflict with, result in a violation or breach of, or
constitute a default under (including any such conflict, violation, breach or default resulting from
the failure to make or obtain any required notification, consent, waiver or approval under), or
result in the acceleration of, or create in any pruty the right to accelerate, terminate or cancel, or
give rise to a right of payment, prepayment or reimbursement, or termination, cancellation,
modification or acceleration under, or to additional accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Encumbrance (other than a
Pennitted Encumbrance) upon any assets of the Buyer under any provision of, any Contract to
which the Buyer is a party or by which it or any of its assets is bound or any Permit held by the
Buyer, in each case whether with or without notice, lapse of time or both, (c) result in a
contravention, violation or breach of any Law or Governmental Order applicable to the Buyer or
to any of its business or assets, or (d) result in an imposition of any Encumbrance, restriction or
charge on any of the assets or the businesses of the Buyer (other than a Permitted Encumbrance).

       5.4     Consents and Approvals. No consent, waiver, agreement, approval, Pem1it or
authorization of, or declaration, filing, notice or registration to or with, or assignment by, any
Governmental Entity or other Person is required to be made or obtained by the Buyer in
connection with the execution, delivery and performance of this Agreement or any Ancillary
Agreement to which it is (or will be) a party or the consummation of the transactions
contemplated hereby and thereby.

        5.5    No Brokers. The Buyer has not employed or made, nor will it enter into or make,
any Contract or understanding with any broker, finder or similar agent or any Person that will
result in any Liability of the Sellers or any of their respective Affiliates for any finder's fee,
brokerage fee or commission or similar payment in connection with the transactions
contemplated hereby and by the Ancillary Agreements, nor is there any claim by any Person, or
any basis for a claim by any Person for any such finder's fee, brokerage fee or commission or
similar payment.

                                           ARTICLE VI
                                           COVENANTS

        6.1     Reasonable Best Efforts and Consents. The Company and the Sellers shall take
such actions as may be necessary or advisable to make effective the transactions contemplated by
this Agreement and the Ancillary Agreements. The Sellers and the Buyer shall (a) cooperate with
the other parties hereto and pursue diligently and in good faith and use all reasonable best efforts
to, or cause to be taken, all actions necessary, proper or advisable to consummate and make
effective the transactions contemplated by this Agreement and the Ancillary Agreements and to
put the Buyer in possession of the Subject Securities and in final control of the Company and its
Assets and (b) execute any documents, instruments or conveyances of any kind that· may be
necessary or advisable to carry out any of the transactions contemplated by this Agreement and
the Ancillary Agreements. Notwithstanding of the foregoing, nothing contained in this
Agreement shall require (i) any party or any ofits Affiliates to defend or settle any Action should
it detennine, in its sole discretion, that it is not in its interest to do so or (ii) the Buyer to sell,
transfer, divest or otherwise dispose of any of its business or assets (or those of the Company) in



                                                  40
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 43 of 60




connection with this Agreement or the transactions contemplated by this Agreement and the
Ancillary Agreements.

         6.2    Publicity. The parties agree that no public release, statement, issuance or
announcement concerning the terms of the transactions contemplated hereby shall be issued by
any party without the prior written consent of the Buyer (in the case of any such release,
statement, issuance or announcement by Sellers or the Company) or the Sellers (in the case of
any such release, statement, issuance or announcement by the Buyer); provided, however, that
nothing herein shall restrict any party from disclosing the existence of this Agreement (or the
basic tenns hereof) or any transaction contemplated hereby (or the basic terms thereof) to the
extent that such party deems it necessary or advisable in connection with its reporting obligations
to its debt holders or under applicable securities Laws or rules of a securities exchange.

        6.3    Termination of Certain Agreements; Release.

                (a)    Effective immediately prior to the Closing, all shareholders, investor
rights and other Contracts between the Company, on the one hand, and any of the Sellers or their
Affiliates, on the other hand, will be automatically canceled, discharged and settled, without any
Liability or continuing obligation to the Company, and the Sellers will deliver to the Buyer such
additional documentation evidencing such terminations as Buyer may request.

                (b)     Each of the parties agrees that all rights of the Sellers or any other Person
(other than the Buyer) relating to the Subject Securities shall automatically tenninate and be
extinguished as of the Closing. Effective as of the Closing, each Seller hereby knowingly,
voluntarily and irrevocably releases, waives and forever discharges, to the fullest extent
permitted by Law, on such Seller's own behalf and on behalf of Seller's Affiliates, agents,
assignees, attorneys, heirs, executors, administrators and anyone else claiming by or through
such Seller (collectively referred to as the "Releasors"), the Company and each of its past,
present and future Affiliates (including the Buyer and its Affiliates), holders of Capital Shares,
successors and assigns (individually, a "Releasee" and collectively, "Releasees") of and from
any and all charges, Encumbrances, demands, Actions, Contracts, obligations, damages
(including consequential, punitive or exemplary damages), Liabilities or the like of whatever
nature (including attorneys' fees and costs), whether at Law, in equity or otherwise, whether
known or unknown, asserted and unasserted, which such Seller or any other such Releasor now
have, have ever had or may hereafter have against any of the Releasees on account of, arising out
of or relating to any investment in the Company or any other matter, event, cause or
circumstances arising at or prior to the Closing (giving effect to the Closing): provided, however,
such Seller is not hereby releasing, waiving or discharging any rights to enforce this Agreement
or any Ancillary Agreement to which it is party or any rights to indemnification from the
Company pursuant to the Organizational Documents of the Company. Each Seller hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any claim or demand, or
comn1encing, instituting or causing to be commenced, any Action of any kind against any
Releasee based upon any matter purp011ed to be released hereby. If any provision of this Section
6.3(b) is held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Section 6.3(b) will remain in full force and effect. Any provision of this
Section 6.3(b) held invalid or unenforceable only in pm1 or degree will remain in full force and
effect to the extent not held invalid or unenforceable.


                                                 41
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 44 of 60




        6.4    Transition. No Seller will take any action that is designed or intended to have the
effect of discouraging any lessor, licensor, customer, supplier or other business associate of the
Company, or any Govermnental Authority from maintaining at least as favorable relationships
with the Company after the Closing as it maintained with the Company prior to the Closing.
Each Seller will, and will cause its Affiliates to, refer all customer inquiries relating to the
businesses of the Company to the Buyer, or an Affiliate thereof, from and after the Closing.

         6.5    Confidentiality. Following the Closing, each Seller shall treat and hold as such all
of the Confidential Information of the Company, refrain from using any of the Confidential
Information, except directly in connection with his or her continued employment with the
Company or ownership in the Company. If any Seller is ever requested or required (by oral
question or request for information or documents in any Action) to disclose any such
Confidential Information, then such Seller will notify the Buyer promptly of the request or
requirement so that Buyer may seek an appropriate protective order or waive compliance with
this Section 6.5. If, in the absence of a protective order or the receipt of a waiver hereunder, any
Seller that is, on the written advice of counsel, required under applicable Law to disclose any
such Confidential Information, then such Seller may disclose such Confidential Information to
the extent so required; provided, however, that the disclosing Seller will use its reasonable best
efforts to obtain, at the reasonable request of the Buyer, a protective order or other assurance that
confidential treatment will be accorded to such portion of the Confidential Infom1ation required
to be disclosed.

        6.6     Use of Intellectual Property. The Sellers acknowledge that from and after the
Closing Date, the name "Harvestar" and all similar or related names, marks and logos (all of
such names, marks and logos being the "Company Marks") shall be owned by the Company, that
neither the Sellers nor any of their Affiliates shall have any rights in the Company Marks and
that neither the Sellers nor any of their Affiliates will contest the ownership or validity of any
rights of the Buyer, the Company in or to the Company Marks.

       6.7     Non-Competition; Non-Solicitation.

                  (a)    Subject to paragraph (b) below, from and after the Closing through the
later of (i) the fourth anniversary of the Closing Date or (ii) the second anniversary of the date on
which the Sellers cease to own any Ordinary Shares or other securities of the Company (the
"Restricted Period"); each Seller shall, and shall cause its respective Affiliates to, not, directly or
indirectly, own, manage, operate, engage in or canyon (including in the capacity as an employee
or independent contractor) any business substantially similar to or competitive with the Business
of the Company, Brightstar Corp. or any of their respective Subsidiaries on the Closing Date,
anywhere in the world other than for services on behalf of the Company or any of its
Subsidiaries.

               (b)      Notwithstanding the foregoing, if the Executive Call Right, as defined in
the Shareholders Agreement, is exercised and consummated, then for twelve (12) months
immediately following the closing of the Executive Call Right, each Seller shall, and shall cause
its respective Affiliates to, not, directly or indirectly, own, manage, operate, engage in or cany
on (including in the capacity as an employee or independent contractor) any business
substantially similar to or competitive with the business of Brightstar Corp. or any of its


                                                  42
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 45 of 60




Subsidiaries on the Closing Date anywhere in the world other than for the business conducted by
the Company or any of its Subsidiaries on the date of the closing of the Executive Call Right.

               (c)      During the Restricted Period, each Seller shall, and shall cause its
respective Affiliates to, not, directly or indirectly, hire or engage any employee or consultant of
the Company, Brightstar Corp., or any of their Subsidiaries, including any employees or
consultants of the Company, Brightstar Corp., or any Subsidiary thereof or induce or attempt to
induce any such employee or consultant to leave his or her employment or engagement with the
Company, Brightstar Corp., or any of their Subsidiaries; provided, however, that the foregoing
will not prohibit the Sellers from soliciting or hiring or engaging any such employee or
consultant pursuant to or as a result of a general solicitation that is not directed to the
Company's, Brightstar Corp.'s or any of their Subsidiaries' employees or consultants.

               (d)     During the Restricted Period, each Seller shall, and shall cause its
respective Affiliates to, not, directly or indirectly, solicit, divert, take away or attempt to take
away any customer or supplier of the Company, Brightstar Corp., or any of their Subsidiaries
who was a customer or supplier on the Closing or during the three (3) year period preceding the
Closing or the business or patronage of any such customers or suppliers or in any way knowingly
interfere with, disrupt or attempt to disrupt any then~existing relationships between the
Company, Brightstar Corp., or any of their Subsidiaries, on the one hand, and any of its or their
customers or suppliers at any time, on the other.

               (e)    Each Seller agrees and acknowledges that the restnct10ns in this
Section 6.7 are reasonable in scope and duration and are necessary to protect Buyer after the
Closing. The parties agree and acknowledge that the breach of this Section 6.7 will cause
irreparable damage to Buyer and the Company and upon breach of any provision of this Section
     Buyer and/or the Company will be entitled to injunctive relief (temporary and permanent),
specific performance, or other equitable relief without the necessity or proving actual damages;
provided, however, that the foregoing remedies will in no way limit any other remedies which
Buyer and/or the Company may have.

                                        ARTICLE VII
                                     INDEMNIFICATION

       7.1     Survival.

                (a)     Subject to Section 7.l(c), (i) the representations and warranties contained
in Article III (other than the Fundamental Representations and the representation and warranties
set forth in Sections 3.15 (Employee Matters),               (Employee and Labor Matters), 3.17
(Personal Information), 3.18 (Intellectual Property), 3.19 (Tax Matters) and 3.21 (Compliance
with Environmental Matters)), the indemnification in Section 7.2(a)(iv), and Buyer's
representations and warranties (and any claim arising from, relating to or otherwise in respect of
a breach thereof) shall survive the Closing until the date that is eighteen (18) months after the
Closing Date, after which time such representations and warranties shall terminate and have no
further force or effect (and no claim arising from, relating to or otherwise in respect of a breach
thereof may be made), (ii) the representations and warranties (and any claim arising from,
relating to or otherwise in respect of a breach thereof) contained in Sections 3.1 (Organization),


                                                43
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 46 of 60




     (Authorization),     (No Conflict), 3.4 (Consents and Approvals),          (Capitalization), 3.7
(Title to Assets; Condition and Sufficiency of Assets), and 3.29 (No Brokers) and the
representations and warranties ( and any claim arising from, relating to or otherwise in respect of
a breach thereof) contained in Article IV (collectively, the "Fundamental Representations"), shall
survive and continue in full force and effect indefinitely, and (iii) the representations and
wa1Tanties contained in Sections 3.15 (Employee Matters), 3.16 (Employee and Labor Matters),
3.17 (Personal Information) and 3.21 (Compliance with Environmental Matters) shall survive the
Closing until the date that is ninety (90) days following the expiration of the applicable statute of
limitations (including any extension thereof), after which time such representations and
warranties shall terminate and have no further force or effect (and no claim arising from, relating
to or otherwise in respect of a breach thereof may be made), and (iv) the representations and
warranties contained in Section 3.19 (Tax Matters) and any other representations and warranties
with respect to Tax or Taxes will expire ninety (90) days after the date after which the relevant
Governmental Entity shall no longer be entitled, taking into account any valid waivers filed or
granted in respect of Taxes, to assess or reassess liability for Taxes in respect thereof, provided,
for greater certainty, that if a Seller, the Company or any other Person has made any
misrepresentation that is attributable to neglect, carelessness or willful default or has committed
any fraud in filing a Return or in supplying any information under applicable Laws, the
representations and waITanties of such Seller in respect of, or related to, Taxes, shall continue in
full force and effect without limitation of time to the extent that the assessment or reassessment
period can be extended because of such circumstances or as a result of any such waivers filed
under applicable Law.

                (b)     Subject to Section 7 .1 (c ), unless a specified period is set forth in this
Agreement limiting the time in which claims may be made in respect of a breach of such
covenant or agreement contained herein (in which event such specified period shall control and
any claim arising from, relating to or otherwise in respect of a breach of such covenant shall
survive only for such period), all covenants and agreements contained herein shall survive the
Closing until the date they otherwise expire (a) by their terms, or (b) if no term is set forth
therein, as a matter of applicable Law.

                (c)    The period of time a representation or warranty or covenant or agreement
survives the Closing pursuant to this Section 7 .1 shall be the "Survival Period" with respect to
such representation or warranty or covenant or agreement. In the event notice of any claim for
indemnification under this Article VII shall have been given within the applicable Survival
Period (and with reasonable specificity in light of the circumstances) and such claim has not
been finally resolved by the expiration of such Survival Period, the representations or warranties
or covenants or agreements that are the subject of such claim shall survive until such claim is
finally resolved.

       7.2     Indemnification Obligations of Sellers.

                (a)   Subject to the te1ms of this Article VII, the Sellers shall be liable for and
indemnify and hold harmless, on a joint and several basis, the Buyer, its Affiliates (including the
Company) and their respective Representatives (each a "Buyer Indemnified Party" and
collectively, the "Buyer Indemnified Parties") from and against any and all losses (including
diminutions in value), charges, Liabilities, obligations, present or future damages (whether


                                                44
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 47 of 60




actual, punitive or consequential), lawsuits, judgments, deficiencies, Taxes, demands, claims,
costs, fees and expenses (including interest, penalties, costs of mitigation, attorney or legal fees
(on a solicitor and client basis without reduction for tariff rates) and expenses, amounts paid in
the investigation, defense or settlement of any of the foregoing, and the costs of enforcing this
indemnity) (collectively, "Losses") suffered or incurred by any Buyer Indemnified Party in
connection with, arising out of or relating to (i) any breach or inaccuracy of any of the
representations or warranties contained in Article III (disregarding all qualifications and
exceptions contained therein relating to materiality, Material Adverse Effect or words of similar
impo11 or effect) other than the Fundamental Representations and representations contained in
Section 3.15 (Employee Matters); (ii) any breach or inaccuracy of any of the Fundamental
Representations set forth in Article III or representations contained in Section 3.15 (Employee
Matters) (disregarding all qualifications and exceptions contained therein relating to materiality,
Material Adverse Effect or words of similar import or effect); (iii) any breach of any of the
covenants or agreements of the Sellers or the Company contained in this Agreement; and (iv) the
use, development, sale or license of the Company IP or Customer Deliverables alleging that such
use, development, sale or license infringes, dilutes, misappropriates or otherwise violates the
Intellectual Property of any third Person. Nothing contained in the Disclosure Schedules shall
qualify, limit or exclude the obligations pursuant to Section 7.2(a)(iii).

                (b)    Subject to the terms of this Article VII, each Seller shall be liable for and
indemnify and hold harmless, on a several and not joint basis (based on the Sellers' respective
percentages set forth opposite their names in Schedule 2. I), the Buyer Indemnified Parties from
and against any and all Losses suffered or incurred by any Buyer Indemnified Party in
connection with, arising out of or relating to any breach or inaccuracy of any of the
representations or warranties of such Seller contained in Article IV (disregarding all
qualifications and exceptions contained therein relating to materiality or words of similar import
or effect).

               (c)    Other than arising out of or in connection with fraud, willful breach or
intentional misrepresentation for which the limitations under this Section 7.2(c) shall not apply,
the obligations of the Sellers to indemnify any Buyer Indemnified Party for Losses shall be
subject to the following limitations: (i) the Sellers shall not be required to provide
indemnification to any Buyer Indemnified Party pursuant to Section 7.2(a)(i) unless the
aggregate amount of Losses incurred by all Buyer Indemnified Parties in respect of all claims for
indemnification pursuant to Section 7.2(a)(i) exceeds $50,000 (the "Basket"), and then the Buyer
Indemnified Parties shall be entitled to indemnification for only the amount Losses exceed the
Basket; and (ii) in no event shall the aggregate amount of Losses for which the Sellers are
obligated to indemnify the Buyer Indemnified Parties pursuant to Section 7.2(a)(i) exceed
$4,000,000 (the "Cap").

               (d)    For the avoidance of doubt, neither the Basket nor the Cap shall apply to
claims for indemnification pursuant to Sections 7.2(a) {ii), 7.2(a) (iii) or 7.2(b).

              (e)      The indemnification provided for in this Section 7.2 is not limited to
Third-Party Claims.




                                                45
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 48 of 60




        7.3    Indemnification Obligations of Buyer.

                (a)    Subject to the terms of this Article VII, the Buyer shall be liable for and
indemnify and hold harmless the Sellers, their Affiliates and their respective Representatives
(each a "Seller Indemnified Party" and collectively, the "Seller Indemnified Parties") from and
against any and all Losses suffered or incmTed by any Seller Indemnified Party in connection
with, arising out of or relating to (i) any breach or inaccuracy of any of the representations or
warranties contained in Article V (disregarding all qualifications and exceptions contained
therein relating to materiality or words of similar import or effect); and (ii) any breach of any of
the covenants or agreements of the Buyer contained in this Agreement.

              (b)      The indemnification provided for in this Section 7 .3 is not limited to
Third-Party Claims.

       7.4     Indemnification Procedures. Limitations and Other Matters.

                 (a)    In the event that any Action is commenced by a third party involving a
 claim for which a party required to provide indemnification hereunder (an "Indemnifying Party")
may be liable to a party entitled to indemnification (an "Indemnified Party") hereunder (a "Third
Party Claim"), the Indemnified Party shall promptly notify the Indemnifying Party in writing of
 such Third Party Claim (the "Claim Notice"); provided that no delay on the part of the
Indemnified Party in giving any such Claim Notice shall relieve the Indemnifying Party of any
indemnification obligation hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such delay. Any Claim Notice shall set forth, with reasonable
specificity in light of the circumstances, the basis of the claim for the Losses. Subject to the
Indemnifying Party (i) acknowledging and agreeing in writing (in fonn and substance reasonably
satisfactory to the Buyer) that the Buyer Indemnified Parties will be indemnified by the
Indemnifying Party in respect of any Losses they may incur or suffer in connection with any
Third Party Claim, (ii) providing reasonable written assurance to the Buyer of the financial
capacity of the Indemnifying Party to meet such indemnification obligations, and (iii) as to any
Third Party Claim relating to Taxes, in Buyer's sole discretion, the result of such claim does not
have the potential of impacting post-close Tax periods, then the Indemnifying Party, upon
giving notice to such Indemnified Party, shall be entitled to assume the defense of such Third
Party Claim with counsel of its own choosing (reasonably satisfactory to the Indemnified Party)
and, in such an event (A) the Indemnifying Party will be entitled to prosecute, appeal, negotiate,
resolve, settle, compromise, arbitrate or otherwise pursue such Third Party Claim, in whole or in
part; and (B) the Indemnifying Party shall have no obligation to indemnify or pay for or
reimburse any Indemnified Party for any attorneys' fees, investigation costs or litigation or other
defense expenses incurred by the Indemnified Party after the assumption of the defense of such
Third Party Claim; provided, however, that the Indemnifying Party shall not, without the prior
written consent of the Indemnified Party, settle, compromise or consent to the entry of any
judgment in respect of any Third Party Claim if (I) any Indemnified Party is a party to the
applicable claim or has been actually threatened to be made a party thereto, unless such
settlement, compromise or consent includes a complete and unconditional release of each
Indemnified Party from all liability arising out of such claim; or (2) such settlement, compromise
or consent would lead to any Liability or create any financial or other obligation on the pait of
the Indemnified Party for which the Indemnified Party is not entitled to indemnification


                                                46
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 49 of 60




hereunder; provided further, however, that the Indemnifying Party shall not be entitled to assume
the defense or settle, compromise or consent to the entry of any judgment in respect of any Third
Party Claim if the Third Party Claim could (x) impose injunctive or other equitable relief against
the Indemnified Party or (y) require the admission of criminal or civil wrongdoing by any
Indemnified Party. Notwithstanding the foregoing, the Indemnified Party shall have the right to
control, pay or settle any Third Party Claim which the Indemnifying Party shall have undertaken
to defend so long as the Indemnified Paity shall also waive any right to indemnification therefor
by the Indemnifying Party. If the Indemnifying Party fails to assume the defense of any Third
Party Claim in accordance with this Section 7.4(a) (including providing the written
acknowledgement and assurance contemplated above) within ten (10) days after receipt of the
Claim Notice or is not entitled hereunder to assume the defense of any Third Party Claim, the
Indemnified Party shall have the right to undertake, at the Indemnifying Party's cost, risk and
expense, the defense, compromise and settlement of such Third Party Claim on behalf of and for
the account of the Indemnifying Party in the Indemnified Party's reasonable discretion.

               (b)     The Indemnified Party at its own expense shall be entitled to participate in
(but not control) the defense of any Third Party Claim and to employ counsel of its choice for
such purpose.

              (c)     In calculating amounts payable to an Indemnified Party, the amount of any
indemnified Losses shall be (i) determined without duplication of any other Loss which has been
paid under any other representation, warra11ty, covenant, or agreement hereunder; and (ii)
computed net of payments then already recovered by any Indemnified Party under any insurance
policy with respect to such Losses (after deducting reasonable costs and expenses incurred in
connection with recovery of such proceeds, including actual or reasonably anticipated premium
increases).

               (d)    To the extent that the Indemnifying Party makes any payment pursuant to
this Article VII in respect of Losses for which the Indemnified Party has a right to recover
against a third party (including an insurance company), the Indemnifying Party shall be
subrogated to the rights of the Indemnified Party to seek and obtain recovery from such third
party. The Indemnifying Party shall only be entitled to seek and obtain recovery from any third
party pursuant to this Section 7.4(d) to the extent that pursuing such recovery would not
reasonably be expected to materially adversely affect any material on-going business relationship
between such third party and the Indemnified Party or its Affiliates.

               (e)    Each Seller acknowledges and agrees that, from and after the Closing, the
Company shall not have any Liability or obligation to indemnify or hold harmless or otherwise
pay, reimburse or make any Buyer Indemnified Party or the Sellers whole, for or on account of
any claim for indemnification under this Article VIL                                          ·

               (f)     The right to indemnification under this Agreement and any other remedies
based upon breach of representations, waITanties, covenants, agreements or obligations will not
be affected by any investigation conducted with respect to, or knowledge acquired (or capable of
being acquired) at any time, whether before or after the execution and delivery of this Agreement
or the Closing Date, whether as a result of disclosure by a party hereto or otherwise, with respect
to the accuracy or inaccuracy of or compliance with any such representation, warranty, covenant,


                                                47
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 50 of 60




agreement or obligation. The waiver of any condition based on the accuracy of any
representation or wananty, or on the performance of or compliance with any covenant,
agreement or obligation, will not affect the right to indemnification or other remedy based on
such representations, warranties, covenants, agreements and obligations.

               (g)     Any indemnification payment made under this Agreement shall be treated
as an adjustment to the Pmchase Price for Tax purposes. If any Indemnified Party is required
under applicable laws to pay Taxes in respect of an amount received in respect of any claim for
indemnification submitted hereunder by way of indemnification as determined hereunder, the
Indemnifying Party shall pay such additional amount as is necessary to place the Indemnified
Party in the same after tax position as it would have been if no Taxes (except as provided in the
previous sentence) had been payable by the Indemnified Party on the amount received by the
Indemnified Party in respect of any such claim.

       7.5     Tax Indemnification and Other Tax Matters.

                 (a)    Notwithstanding anything to the contrary in this Agreement, the Sellers
shall, jointly and severally, indemnify and hold harmless each Buyer Indemnified Party from and
against any and all Losses incurred in connection with, arising out of, resulting from or relating
to (i) any and all Taxes of the Company (A) with respect to all periods ending on or prior to the
Closing Date (the "Pre-Closing Period") or (B) attributable, in the case of any period beginning
before the Closing Date and ending after the Closing Date (the "Straddle Period"), to the portion
of such period up to and including the Closing Date (such portion shall be referred to herein as
the "Pre-Closing Partial Period" and the portion of such period after the Closing Date shall be
referred to herein as the "Post-Closing Partial Period"), (ii) any Liability· of the Company for
Taxes (A) as a transferee, assignee or successor, where the Company's status as a transferee,
assignee or successor arose prior to Closing, or (B) under any Contract entered into by the
Company prior to Closing, (iii) any failme by the Company to comply with any requirements
imposed on the Company prior to Closing relating to the preparation, filing or provision of any
Returns, (iv) any Tax deductions asserted by the Company prior to Closing in respect of revenue
to be realized by the Company after the Closing and (v) any failure by the Company to comply,
prior to the Closing, with any requirements to withhold or to remit amounts required to be
withheld.

               (b)     The detennination of the Taxes attributable to the· Pre-Closing Partial
Period of a Straddle Period shall be based, in the case of real and personal property Taxes, on a
per diem basis and, in the case of other Taxes, on the actual activities or income of the Company
during such Pre-Closing Partial Period and Post-Closing Partial Period.

                (c)      In the case of Returns for such periods filed after Closing, the Buyer for
Pre-Closing Periods shall cause the Company to prepare and file all Returns in respect of Taxes
for Straddle Periods. Reasonably promptly after the Company or the Buyer acquires actual
knowledge of an amount of Taxes due and unpaid with respect to any Pre-Closing Period or
Straddle Period, the Company or the Buyer, as the case may be, shall notify the Sellers of the
amount of Taxes allocable to the Pre-Closing Period or Pre-Closing Partial Period. The Sellers
shall pay the amount of such Taxes to the Company or the Buyer, as the case may be, not later
than the earlier of (i) the date on which such Taxes became due or (ii) 30 days after the receipt of


                                                48
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 51 of 60




such notice. If the Sellers disputes such amount, then the Sellers shall provide a written notice of
such dispute together with the applicable payment. The Buyer and the Sellers shall use their
respective reasonable efforts to resolve any such dispute, and if no resolution is achieved within
two (2) months, the Sellers and the Buyer shall refer the matter to an Independent Accounting
Firm, whose determination of the issue for which there is disagreement shall be fmal and binding
on the Sellers and the Buyer. Upon resolution or determination of any dispute, the Buyer and the
Sellers shall make payments to settle such dispute in accordance with the results of such
resolution or determination.

                (d)     111e Buyer shall control the conduct of all audits or other proceedings
relating to Taxes of the Company for Pre-Closing Periods and Straddle Periods. Where such
audits or other proceedings may give rise to a payment obligation (whether pending resolution of
any dispute or as a result of the resolution of any dispute) on the part of Sellers under this
Section 7.5, then the Buyer shall, to the extent permitted under applicable procedures, provide
the Sellers with the right to participate in, but not control, such audit or other proceeding. In the
event that the Sellers or the Buyer receive notice of a claim, audit or other proceeding against the
Company with regard to a Pre-Closing Period or Straddle Period from any Tax authority, such
party shall promptly notify the other parties of such claim.

               (e)    Buyer may not settle or otherwise resolve any claim, audit or proceeding
involving Taxes for a Pre-Closing Period or Straddle Period on a basis that would give rise to a
payment obligation on the part of Sellers under this Section 7.5 without the consent of the
Sellers, which consent shall not be unreasonably withheld, delayed or conditioned.

               (f)     The Sellers and the Buyer shall furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance (including
access to books and records) relating to the Company as is reasonably necessary for the
preparation of any Return, claim for refund or audit, and the prosecution or defense of any claim,
suit or proceeding relating to any proposed adjustment.

        7.6    Buyer's Right of Offset. Notwithstanding anything contained in this Agreement
to the contrary, the Buyer may withhold and set off against any and all amounts due to the
Sellers under this Agreement, any and all amounts claimed against the Sellers hereunder,
including pursuant to any provision ofthis Article VIL

                                       ARTICLE VIII
                                      MISCELLANEOUS

        8.1    Assignment. This Agreement and the rights and obligations hereunder are not
assignable or otherwise transferable unless such assignment or transfer is consented to in writing
by both the Sellers and the Buyer; provided, however, that the Buyer may assign any rights (but
not obligations) under this Agreement to any of its Affiliates or to any lender(s) as collateral
security. Subject to the preceding sentence, this Agreement and all the provisions hereof shall be
binding upon and shall inure to the benefit of the parties and their respective successors and
permitted assigns. Any attempted assignment in violation of this Section 8.1 shall be null and
void and of no effect.                         '




                                                49
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 52 of 60




        8.2     Notices.     All notices, consents, waivers, requests, demands and other
communications which are required or may be given under this Agreement shall be in writing
and shall be deemed to have been duly given (a) when received if delivered personally, (b) when
sent by electronic mail or facsimile (which is confirmed by the intended recipient), and (c) when
sent by overnight courier service or when mailed by certified or registered mail, return receipt
requested, with postage prepaid to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

       If to the Sellers:

                       Tyler Miller
                       515 Grand Oaks Drive
                       Brentwood, TN 37027
                       Tel: +16154403664
                       Fax:+85235946100
                       Email: tmiller@harvestarsl.com

                       OmarElmi
                       PO BOX 44716
                       Eden Prairie, MN 55344
                       Tel: 85293330241
                       Fax: 85235946100
                       Email: oelmi@harvestarsl.com

       With a copy to:

                       McKenzie Laird Ottinger Leach, PLLC
                       3835 Cleghorn Avenue, Suite 250
                       Nashville, TN 3 7215
                       Tel: (615) 916-3223
                       Email: rlaird@mckenzielaird.com
                       Attention: Robert H. Laird, Jr.

       If to the Buyer, addressed to:

                       Brightst~r Corp.
                       9725 N,v 117th A venue, Suite 300
                       Miami, Florida 33178
                       Tel: (305) 994-3324
                       Fax: (305) - - - - -
                       Attention: Catherine Smith, General Counsel

       With a copy to:

                       Robinson & Cole LLP
                       105 5 Washington Boulevard, 10th Floor
                       Stamford, Connecticut 06901


                                                50
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 53 of 60




                       Tel: (203) 462-7500
                       Fax: (203) 203-462-7599
                       Attention: Eric M. Kogan

        8.3      Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed,
construed and interpreted and the rights of the parties determined in accordance with the internal
Laws of the State of New York applicable therein without giving effect to any choice or conflict
oflaw provision or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other thari the State of New York applicable
therein. Each of th~ Sellers and the Company irrevocably consent to the service of any and all
process in any Action arising out of or relating to this Agreement by registered or certified mail,
return receipt requested, to the Sellers at their address specified in Section 8.2. All Actions
brought against the paities arising out of or relating to this Agreement, or any obligations
hereunder, shall be brought in a federal or state court situated in the State of New York. By
executing and delivering this Agreement, the parties irrevocably: (a) accept generally and
unconditionally the non-exclusive jurisdiction and venue of any such court; (b) waive any
objections which such party may now or hereafter have to the laying of venue of any of the
aforesaid Actions arising out of or in connection with this Agreement brought in any such court
and hereby further irrevocably waive and agree not to plead or claim in any such court that such
Action brought in any such court has been brought in an inconvenient forum; (c) agree that
service of all process in any such Action in any such court may be made by registered or certified
mail, return receipt requested, to such party at their respective addresses provided in accordance
with Section 8.2; and (d) agree that service as provided in Section 8.3(c) is sufficient to confer
personal jurisdiction over such party in any such Action in any such court, and otherwise
constitutes effective and binding service in every respect. EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING ARISING OUT OF OR RELATED IN ANY WAY \VHATSOEVER
(WHETHER IN CONTRACT, TORT OR OTHERWISE) TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

        8.4     Entire Agreement; Amendments and Waivers. This Agreement and the Ancillary
Agreements (including the Exhibits and Schedules, including the Disclosure Schedule) constitute
the entire agreement between the parties with respect to the subject matter hereof and supersedes
all prior agreements and understandings between the parties with respect to such subject matter;
provided, however, this Agreement shall not supersede the terms and provisions of the
Confidentiality Agreement, which shall survive and remain in effect until expiration or
termination thereof in accordance with its terms and this Agreement. This Agreement may be
amended, modified or supplemented only by a written mutual agreement executed and delivered
by the Sellers and the Buyer. Except as otherwise provided in this Agreement, any failure of any
party to comply with any obligation, covenant, agreement or condition herein may be waived by
the paity entitled to the benefits thereof only by a written instrument signed by the party granting
such waiver, but such waiver, or delay in or failure to insist upon strict compliance with such
obligations, covenant, agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure to so comply.

       8.5    Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed, shall be deemed to be an original and all of which together shall


                                                51
   Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 54 of 60




be deemed to be one and the same instrument binding upon all of the parties notwithstanding the
fact that all of the parties are not signatory to the original or the same counterpart. For purposes
of this Agreement, facsimile signatures shall be deemed originals.

        8.6      Severabilitv. In the event that any one or more of the provisions contained in this
Agreement or in any other instrument referred to herein shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, then to the maximum extent permitted by Law,
such invalidity, illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument; provided that in no event shall Buyer be required to
acquire less than all of the Subject Securities.

        8.7    Fees and Expenses. Subject to the provisions of Article VII, each party shall be
responsible for its own costs, fees and expenses incurred in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and thereby,
including all fees and expenses of financial advisors, accountants, lawyers and other
Representatives of such party.

        8.8    Specific Performance. The parties agree that if any of the provisions of this
Agreement were not performed in accordance with their specific terms or were otherwise
breached, irreparable damage would occur, no adequate remedy at Law would exist and damages
would be difficult to determine, and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at Law or in equity.

        8.9     No Third Party Beneficiaries. Expect for the Seller Indemnified Parties and the
Buyer Indemnified Parties, who shall be intended third party beneficiaries with respect to
Article VII with the right to directly enforce the same against the parties as if signatories hereto,
this Agreement is for the sole benefit of the parties and their successors and permitted assigns
and nothing herein express or implied shall give or be construed to give to any Person, other than
the parties and such successors and pe1mitted assigns, any legal or equitable rights hereunder.



                                     [Signature page follows]




                                                 52
Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 55 of 60




        IN WITNESS WHEREOF, the pmiies hereto have caused this Agreement to be duly
 executed on their respective behalf, by their respective officers thereunto duly authorized, all as of
 the day and year first above written.
                                                        CO.MPANY:




                                                       BUYER:

                                                       BRIGHTSTAR ASIA LTD.



                                                       By: _ _ _ _ _ _ _ _ _ _ __
                                                           Name:
                                                           Title:




                                                       Omar Elmi




                           [Signature Page to Share Purchase Agreement]
Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 56 of 60




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on tl1eir respective behalf, by their respective officers thereunto duly authorized, all as
of the day and year first above written.
                                                      COMPANY:

                                                      HARVEST AR SOLUTIONS LJMITED



                                                      By:
                                                            -------------
                                                            Name:
                                                            Title:


                                                      BUYER:

                                                      BRIGHTSTAR ASIA LTD.




                                                      SELLERS:




                                                      Tyler Miller




                                                      Omar Elmi




                          [Signature Page to Share Purchase Agreement]
Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 57 of 60




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
 executed on their respective behalf, by their respective     thereunto duly authorized, all as of
 the day and year first above written.
                                                        COMPANY:

                                                     HARVEST AR SOLUTIONS LThIITED



                                                     By:
                                                        - ------------
                                                        Name:
                                                           Title:


                                                     BUYER:

                                                     BRIGHTSTAR ASIA LTD.



                                                     By: _ _ _ _ _ _ _ _ _ _ _ __
                                                         Name:
                                                         Title:



                                                     SELLERS:




                                                    Tyler Miller




                                                       nar Elmi




                          [Signature Page to Share Purchase Agreement]
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 58 of 60




                                  Schedule 2.1

                                    Sellers




           Tyler Miller     500                  255          50%

           OmarElmi         500                  255          50%




{0005455 L8}
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 59 of 60




                                  EXHIBIT A


                     (Form of Key Man Employment Agreement)




{00054551.8)
    Case 1:20-cv-04849-GBD-JLC Document 19-3 Filed 09/11/20 Page 60 of 60




                                   EXHIBITB


                     (Form of Revolving Credit Line Agreement)




(00054551.8)
